    Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 1 of 97




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA

_______________________________
                               )
UNITED STATES OF AMERICA, )
                               )
          Plaintiff,           )
                               )
          v.                   ) Civil Action No. 20-107-M-DLC-KLD
                               )
PAUL BUNN and                  )
SNYDER LOGGING &               )
LANDSCAPING, LLC,              )
                               )
          Defendants.          )
_______________________________)

                     PARTIAL CONSENT DECREE
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 2 of 97




                                           TABLE OF CONTENTS

I.       JURISDICTION AND VENUE ....................................................................................3

II.      APPLICABILITY ..........................................................................................................4

III.     SCOPE OF CONSENT DECREE .................................................................................5

IV.      SPECIFIC PROVISIONS ..............................................................................................7

V.       NOTICES AND OTHER SUBMISSIONS .................................................................10

VI.      RETENTION OF RECORDS AND RIGHT OF ENTRY ..........................................11

VII.     DISPUTE RESOLUTION ...........................................................................................12

VIII.    FORCE MAJEURE .....................................................................................................14

IX.      STIPULATED PENALTIES .......................................................................................16

X.       ADDRESSES...............................................................................................................18

XI.      COSTS OF SUIT .........................................................................................................19

XII.     PUBLIC COMMENT ..................................................................................................20

XIII.    CONTINUING JURISDICTION OF THE COURT ...................................................20

XIV. MODIFICATION ........................................................................................................21

XV.      TERMINATION ..........................................................................................................21




                                                             i
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 3 of 97



      WHEREAS, the Plaintiff, the United States of America, on behalf of the

United States Environmental Protection Agency (“EPA”), filed the Complaint

herein against Defendants Paul Bunn and Snyder Logging & Landscaping, LLC

(collectively, “Defendants”), alleging that Defendants violated Section 301(a) of the

Clean Water Act (“CWA”), 33 U.S.C. § 1311(a);

      WHEREAS, this Partial Consent Decree (“Consent Decree”) is intended to

constitute a complete and final settlement of the United States’ claims against Paul

Bunn under the CWA set forth in the Complaint at a site located in Lincoln County,

Montana (the “Site”), more particularly described as follows: a portion of land in

the Yaak Valley of Lincoln County Montana, lying in H.E.S. 846 and located in

Unsurveyed Section 2, Twp. 35 N., R. 33 W., P.M.M., being part of Lots 10A and

12A of Pleasant Meadows per Plat No. 7027, Lincoln County Records. The “Site”

is located within the ordinary high water extent as depicted in Appendix 1.

      WHEREAS, the United States and Mr. Bunn (the “Parties”) agree that

settlement of this case is in the public interest and that entry of this Consent Decree

is the most appropriate means of resolving the United States’ civil claims under the

CWA against Mr. Bunn in this case; and

      WHEREAS, the Court finds that this Consent Decree is a reasonable and fair

settlement of the United States’ claims against Mr. Bunn in this case, and that this

                                           2
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 4 of 97



Consent Decree adequately protects the public interest in accordance with the CWA

and all other applicable federal law.

      THEREFORE, before the taking of any testimony upon the pleadings,

without further adjudication of any issue of fact or law, and upon consent of the

Parties hereto by their authorized representatives, it is hereby ORDERED,

ADJUDGED and DECREED as follows:

                         I. JURISDICTION AND VENUE

      1.     This Court has jurisdiction over the subject matter of these actions and

over the Parties pursuant to 28 U.S.C. §§ 1331, 1345, and 1355, and Section 309(b)

of the CWA, 33 U.S.C. § 1319(b).

      2.       Venue is proper in the District of Montana pursuant to CWA Section

309(b), 33 U.S.C. § 1319(b), and 28 U.S.C. §§ 1391(b) and (c), because Mr. Bunn

conducts business in this District, the subject property is located in this District, and

the causes of action alleged in the Complaint arose in this District.

      3.     The Complaint states claims upon which relief can be granted pursuant

to Sections 301, 309 and 404 of the CWA, 33 U.S.C. §§ 1311, 1319 and 1344.




                                            3
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 5 of 97



                                II. APPLICABILITY

      4.     The obligations of this Consent Decree shall apply to and be binding

upon the United States, its departments, and agencies, and upon Mr. Bunn, his

agents, employees, and servants, and his successors and assigns and any person,

firm, association or corporation who is, or will be, acting in concert or participation

with Mr. Bunn whether or not such person has notice of this Consent Decree. In

any action to enforce this Consent Decree against Mr. Bunn, Mr. Bunn shall not

raise as a defense the failure of any of his agents, employees, and servants, and his

successors or assigns or any person, firm or corporation acting in concert or

participation with Mr. Bunn, to take any actions necessary to comply with the

provisions of this Consent Decree.

      5.     The transfer of ownership or other interest in the Site (as described in

Appendix 1 appended hereto and incorporated herein by reference) shall not alter or

relieve Mr. Bunn of his obligation to comply with all of the terms of this Consent

Decree. At least 15 days prior to the transfer of ownership or other interest in the

Site, Mr. Bunn shall provide written notice and a true copy of this Consent Decree

to his successors in interest and shall simultaneously notify EPA and the United

States Department of Justice at the addresses specified in Section X below that such




                                           4
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 6 of 97



notice has been given. As a condition to any such transfer, Mr. Bunn shall reserve

all rights necessary to comply with the terms of this Consent Decree.

                        III. SCOPE OF CONSENT DECREE

      6.     This Consent Decree shall constitute a complete and final settlement of

all civil claims for injunctive relief and civil penalties alleged in the Complaint

against Mr. Bunn under CWA Section 301 concerning the Site.

      7.     It is the express purpose of the Parties in entering this Consent Decree

to further the objectives set forth in CWA Section 101, 33 U.S.C. § 1251. All

plans, studies, construction, remedial maintenance, monitoring programs, and other

obligations in this Consent Decree or resulting from the activities required by this

Consent Decree shall have the objective of causing Mr. Bunn to achieve and

maintain full compliance with, and to further the purposes of, the CWA.

      8.     The United States and its departments and agencies covenant not to sue

or take administrative action against Paul Bunn pursuant to Section 309 of the

Clean Water Act, 33 U.S,C. § 1319, for any civil violations alleged in the

Complaint.

      9.     Paul Bunn, his agents, employees, successors and assigns covenant not

to sue or take administrative action against the United States, its departments and

agencies arising from the civil violations alleged in the Complaint.

                                           5
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 7 of 97



      10.    Except as in accordance with this Consent Decree, Mr. Bunn and his

agents, successors and assigns are enjoined from discharging any pollutant into

waters of the United States, unless such discharge complies with the provisions of

the CWA and its implementing regulations.

      11.    The Parties acknowledge that Nationwide Permit 32, found at 82 Fed.

Reg. 1,860, 1,992 (Jan. 6, 2017), authorizes any fill that was placed as of December

31, 2013, in the areas identified in Appendix 2, to remain in place, subject to the

conditions provided in the Nationwide Permit and this Consent Decree. The Parties

further acknowledge that Nationwide Permit 32 authorizes the discharge of dredged

or fill material insofar as such discharge is necessary to complete the work required

to be performed pursuant to this Consent Decree. Any such discharge of dredged or

fill material necessary for work required by this Consent Decree shall be subject to

the conditions of the Nationwide Permit and this Consent Decree.

      12.    This Consent Decree is not and shall not be interpreted to be a permit

or modification of any existing permit issued pursuant to Sections 402 or 404 of the

CWA, 33 U.S.C. §§ 1342 or 1344, or any other law. Nothing in this Consent

Decree shall limit the ability of the United States Army Corps of Engineers to issue,

modify, suspend, revoke or deny any individual permit or any nationwide or




                                           6
       Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 8 of 97



regional general permit, nor shall this Consent Decree limit the EPA’s ability to

exercise its authority pursuant to Section 404(c) of the CWA, 33 U.S.C. § 1344(c).

       13.   This Consent Decree in no way affects or relieves Mr. Bunn of his

responsibility to comply with any applicable federal, state, or local law, regulation

or permit.

       14.   This Consent Decree in no way affects the rights of the United States

as against any person not a party to this Consent Decree.

       15.   The United States and Mr. Bunn reserve any and all legal and equitable

remedies available to enforce the provisions of this Consent Decree and applicable

law.

       16.   Nothing in this Consent Decree shall constitute an admission of fact or

law by any Party.

                           IV. SPECIFIC PROVISIONS

                                 CIVIL PENALTIES

       17.   As part of this settlement, Mr. Bunn shall pay a civil penalty to the

United States in the amount of Fifty Thousand Dollars ($50,000), within 30 days of

entry of this Consent Decree.

       18.   Mr. Bunn shall make the above-referenced payment by FedWire

Electronic Funds Transfer (“EFT” or wire transfer) to the U.S. Department of

                                           7
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 9 of 97



Justice account in accordance with current electronic funds transfer procedures,

referencing U.S.A.O. file number (2020A59788), EPA Region 8 and the DOJ case

number (90-5-1-1-20880). Payment shall be made in accordance with instructions

provided to Mr. Bunn by the Financial Litigation Unit of the United States

Attorney’s Office for the District of Montana. Any payments received by the

Department of Justice after 4:00 P.M. (Eastern Time) will be credited on the next

business day.

      19.       Upon payment of the civil penalty set forth in Paragraph 17, Mr. Bunn

shall provide written notice, at the addresses specified in Section X of this Consent

Decree, that such payment was made in accordance with Paragraphs 17 and 18.

      20.    Penalty payments under this Consent Decree pursuant to this Section or

Section IX (Stipulated Penalties) are penalties within the meaning of Section

162(f)(1) of the Internal Revenue Code, 26 U.S.C. § 162(f)(1), and 26 C.F.R. §

1.162-21(a)(3)(i), and Mr. Bunn shall not deduct any penalties paid under this

Decree pursuant to this Section or Section IX (Stipulated Penalties) in calculating

their federal income tax.




                                           8
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 10 of 97




             RESTORATION, MITIGATION AND PRESERVATION

      21.    Mr. Bunn shall perform the restoration project under the terms and

conditions stated in Appendix 2, appended hereto and incorporated herein by

reference.

      22.    Upon completion of the terms and conditions of Appendix 2, Mr. Bunn

shall not mow, cut, clear, cultivate, dredge, excavate, farm, fill, dewater, drain or

otherwise disturb in any manner whatsoever any location identified in Sheet 7 of

Appendix A to Appendix 2, except to control weeds using herbicides that are

labeled as ‘safe for aquatic’ environments or except as approved by EPA, which

approval shall not be unreasonably withheld.

      23.    To ensure that all parcels of land identified in Appendix 1—the Site —

remain undisturbed, Mr. Bunn shall, within 15 days of entry of this Consent Decree,

record a certified copy of this Consent Decree with the Clerk and Recorders Office,

in Lincoln County, Montana. Thereafter, each deed, title, or other instrument

conveying an interest in Lots 10A or Lot 12A of Pleasant Meadows per Plat No.

7027 shall contain a notice stating that the property is subject to this Consent

Decree and shall reference the recorded location of the Consent Decree and

Paragraph 22 of the Consent Decree.


                                           9
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 11 of 97



      24.    For purposes of the identification requirement in Section

162(f)(2)(A)(ii) of the Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), and 26

C.F.R. § 162-21(b)(2)(iii)(A), performance of Paragraphs 21 and 22 are restitution,

remediation, or required to come into compliance with the law.

                   V. NOTICES AND OTHER SUBMISSIONS

      25.    Within 30 days after the deadline for completing the work set forth in

Appendix 2 of this Consent Decree, Mr. Bunn shall provide the United States with

written notice, at the addresses specified in Section X of this Consent Decree, of

whether or not the work has been completed.

      26.    If the required work has been completed, the notice shall specify the

date when it was completed, and explain the reasons for any delay in completion

beyond the scheduled time for such completion required by the Consent Decree. If

the United States determines that any work has not been completed by Mr. Bunn, or

has not been completed within the scheduled time, it shall provide Mr. Bunn with

written notice describing the work not completed, and stating the scheduled time the

United States determined to be applicable to the work described, at the addresses

specified in Section X of this Consent Decree.




                                          10
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 12 of 97



      27.    In all notices, documents or reports submitted to the United States

pursuant to this Consent Decree, Mr. Bunn shall certify such notices, documents

and reports as follows:

      I certify under penalty of law that the information submitted is, to the
      best of my knowledge and belief, true, accurate and complete. I am
      aware that there are significant penalties for submitting false
      information, including the possibility of fine and imprisonment for
      knowing violations.


            VI. RETENTION OF RECORDS AND RIGHT OF ENTRY

      28.    Until termination of this Consent Decree, Mr. Bunn shall preserve and

retain all records and documents now in his possession or control or which come

into his possession or control that relate in any manner to the performance of the

tasks in Appendix 2, regardless of any retention policy to the contrary. Until

termination of this Consent Decree, Mr. Bunn shall also instruct his contractors and

agents to preserve all documents, records, and information of whatever kind, nature

or description relating to the performance of the tasks in Appendix 2.

      29.    At the conclusion of the document retention period, Mr. Bunn shall

notify the United States at least 90 days prior to the destruction of any such records

or documents, and, upon request by the United States, Mr. Bunn shall deliver any

such records or documents to EPA.


                                          11
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 13 of 97



      30.    A. Until termination of this Consent Decree, the United States and its

authorized representatives and contractors shall have authority at all reasonable

times to enter the Site to:

             1) Monitor the activities required by this Consent Decree;

             2) Verify any data or information submitted to the United States;

             3) Obtain samples;

             4) Inspect and evaluate Mr. Bunn’s restoration and/or mitigation

             activities; and

             5) Inspect and review any records required to be kept under the terms

             and conditions of this Consent Decree and the CWA.

      B.     This provision of this Consent Decree is in addition to, and in no way

limits or otherwise affects, the statutory authorities of the United States to conduct

inspections, to require monitoring and to obtain information from Mr. Bunn as

authorized by law.

                              VII. DISPUTE RESOLUTION

      31.    Any dispute that arises with respect to the meaning or requirements of

this Consent Decree shall be, in the first instance, the subject of informal

negotiations between the United States and Mr. Bunn to attempt to resolve such

dispute. The period for informal negotiations shall not extend beyond 30 days

                                          12
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 14 of 97



beginning with written notice by one Party to the other affected Party that a dispute

exists, unless agreed to in writing by those Parties. If a dispute between the United

States and Mr. Bunn cannot be resolved by informal negotiations, then the position

advanced by the United States shall be considered binding unless, within 14 days

after the end of the informal negotiations period, Mr. Bunn files a motion with the

Court seeking resolution of the dispute. The motion shall set forth the nature of the

dispute and a proposal for its resolution. The United States shall have 30 days to

respond to the motion and propose an alternate resolution. In resolving any such

dispute, the Court will determine whether Mr. Bunn’s position will achieve

compliance with the terms and conditions of this Consent Decree and the CWA.

      32.    If the United States believes that a dispute is not a good faith dispute,

or that a delay would pose or increase a threat of harm to the public or the

environment, it may move the Court for a resolution of the dispute prior to the

expiration of the 30-day period for informal negotiations. Mr. Bunn shall have 14

days to respond to the motion and propose an alternate resolution. In resolving any

such dispute, the Court will determine whether Mr. Bunn’s position will achieve

compliance with the terms and conditions of this Consent Decree and the CWA.




                                          13
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 15 of 97



       33.    The filing of a motion asking the Court to resolve a dispute shall not

extend or postpone any obligation of Mr. Bunn under this Consent Decree, except

as provided in Paragraph 41 below regarding payment of stipulated penalties.

                               VIII. FORCE MAJEURE

       34.    Mr. Bunn shall perform the actions required under this Decree within

the time limits set forth or approved herein, unless the performance is prevented or

delayed solely by events which constitute a Force Majeure event. A Force Majeure

event is defined as any event arising from causes beyond the control of Mr. Bunn,

including his employees, agents, consultants and contractors, which could not be

overcome by due diligence and which delays or prevents the performance of an

action required by this Consent Decree within the specified time period. A Force

Majeure event does not include, inter alia, increased costs of performance, changed

economic circumstances, changed labor relations, normal precipitation or normal

climate events in Lincoln County, Montana, changed circumstances arising out of

the sale, lease or other transfer or conveyance of title or ownership or possession of

a site, or failure to obtain federal, state or local permits.

       35.    If Mr. Bunn believes that a Force Majeure event has affected Mr.

Bunn’s ability to perform any action required under this Consent Decree, Mr. Bunn

shall notify the United States in writing within 21 calendar days after the event at

                                             14
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 16 of 97



the addresses listed in Section X. Such notice shall include a discussion of the

following:

             A.    what action has been affected;

             B.    the specific cause(s) of the delay;

             C.    the length or estimated duration of the delay; and

             D.    any measures taken or planned by Mr. Bunn to prevent or

minimize the delay and a schedule for the implementation of such measures.

Mr. Bunn may also provide to the United States any additional information that he

deems appropriate to support his conclusion that a Force Majeure event has affected

his ability to perform an action required under this Consent Decree. Failure to

provide timely and complete notification to the United States shall constitute a

waiver of any claim of Force Majeure as to the event in question.

      36.    If the United States determines that the conditions constitute a Force

Majeure event, then the deadline for the affected action shall be extended by the

amount of time of the delay caused by the Force Majeure event. Mr. Bunn shall

coordinate with EPA to determine when to begin or resume the operations that had

been affected by any Force Majeure event.

      37.    If the Parties are unable to agree whether the conditions constitute a

Force Majeure event, or whether the length of time for fulfilling the provision of the

                                          15
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 17 of 97



Consent Decree at issue should be extended, any Party may seek a resolution of the

dispute under the procedures in Section VII of this Consent Decree.

      38.    Mr. Bunn shall bear the burden of proving (1) that the noncompliance

at issue was caused by circumstances entirely beyond the control of Mr. Bunn and

any entity controlled by Mr. Bunn, including his contractors and consultants; (2)

that Mr. Bunn or any entity controlled by Mr. Bunn could not have foreseen and

prevented such noncompliance; and (3) the number of days of noncompliance that

were caused by such circumstances.

                          IX. STIPULATED PENALTIES

      39.    After entry of this Consent Decree, if Mr. Bunn fails to timely fulfill

any requirement of the Consent Decree (including Appendix 2), Mr. Bunn shall pay

a stipulated penalty to the United States for each violation of each requirement of

this Consent Decree in the amount of $100.00 per day, commencing on the 61st day

of non-compliance and continuing to the date of compliance. Such payments shall

be made without demand by the United States on or before the last day of the month

following the month in which the stipulated penalty accrued.

      40.    Any disputes concerning the amount of stipulated penalties, or the

underlying violation that gives rise to the stipulated penalties, that cannot be

resolved by the Parties pursuant to the Dispute Resolution provisions in Section VII

                                           16
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 18 of 97



and/or the Force Majeure provisions in Section VII shall be resolved upon motion

to this Court as provided in Paragraphs 31 and 32.

      41.    The filing of a motion requesting that the Court resolve a dispute shall

stay Mr. Bunn’s obligation to pay any stipulated penalties with respect to the

disputed matter pending resolution of the dispute. Notwithstanding the stay of

payment, stipulated penalties shall continue to accrue from the first day of any

failure or refusal to comply with any term or condition of this Consent Decree. In

the event that Mr. Bunn does not prevail on the disputed issue, stipulated penalties

shall be paid by Mr. Bunn as provided in this Section.

      42.    To the extent Mr. Bunn demonstrates to the Court that a delay or other

non-compliance was due to a Force Majeure event (as defined in Paragraph 34

above) or otherwise prevail on the disputed issue, the Court shall excuse the

stipulated penalties for that delay or non-compliance.

      43.    Mr. Bunn shall make any payment of a stipulated penalty by FedWire

Electronic Funds Transfer (“EFT” or wire transfer) to the U.S. Department of

Justice account in accordance with current electronic funds transfer procedures,

referencing U.S.A.O. file number (2020A59788), EPA Region 8 and the DOJ case

number (90-5-1-1-20880). Payment shall be made in accordance with instructions

provided to Mr. Bunn by the Financial Litigation Unit of the United States

                                         17
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 19 of 97



Attorney’s Office for the District of Montana. Any payments received by the

Department of Justice after 4:00 P.M. (Eastern Time) will be credited on the next

business day. Further, upon payment of any stipulated penalties, Mr. Bunn shall

provide written notice, at the addresses specified in Section X of this Decree.

                                 X. ADDRESSES

      44.    All notices and communications required under this Consent Decree

shall be made by U.S. mail or email to the Parties through each of the following

persons and addresses:

      A.     TO EPA:

             (1)   Margaret J. Livingston
                   Assistant Regional Counsel
                   United States Environmental Protection Agency
                   Region 8
                   1595 Wynkoop Street (8RC-LEB-RES)
                   Denver CO 80202-1129
                   Livingston.peggy@epa.gov

             (2)   Michael Boeglin
                   Manager, NPDES and Wetlands Enforcement Section
                   USEPA Region 8
                   1595 Wynkoop St. (8ENF-W-NW)
                   Denver, CO 80202
                   Boeglin.michael@epa.gov




                                          18
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 20 of 97




      B.     TO THE UNITED STATES DEPARTMENT OF JUSTICE

                    Alan Greenberg, Attorney
                    Environmental Defense Section
                    Environment and Natural Resources Division
                    U.S. Department of Justice
                    999 18th Street, Suite 370
                    Denver CO 80202
                    Alan.greenberg@usdoj.gov

      D.     TO MR. BUNN:

                    Mr. Paul Bunn
                    1015 West 9th Street
                    Libby, MT 59923
                    77pcbunn@gmail.com

                    Mr. Douglas C. Allen
                    1010 Halo Drive
                    Troy, MT 59935
                    dougcallen77@gmail.com

                                  XI. COSTS OF SUIT

      45.    Each Party to this Consent Decree shall bear its own costs and

attorneys’ fees in this action.




                                         19
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 21 of 97




                             XII. PUBLIC COMMENT

      46.    The Parties acknowledge that after the lodging and before the entry of

this Consent Decree, final approval by the United States is subject to the

requirements of 28 C.F.R. § 50.7, which provides for public notice and comment.

The United States reserves the right to withhold or withdraw its consent to the entry

of this Consent Decree if the comments received disclose facts which lead the

United States to conclude that the proposed judgment is inappropriate, improper, or

inadequate. Mr. Bunn agrees not to withdraw from, oppose entry of, or to challenge

any provision of this Consent Decree, unless the United States has notified Mr.

Bunn in writing that it no longer supports entry of the Consent Decree.

             XIII. CONTINUING JURISDICTION OF THE COURT

      47.    This Court shall retain jurisdiction over this action in order to enforce

or modify the Consent Decree consistent with applicable law or to resolve all

disputes arising hereunder as may be necessary or appropriate for construction or

execution of this Consent Decree. During the pendency of the Consent Decree, any

Party may apply to the Court for any relief necessary to construe and effectuate the

Consent Decree.




                                          20
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 22 of 97



                               XIV. MODIFICATION

       48.    Upon its entry by the Court, this Consent Decree shall have the force

and effect of a final judgment. Any modification of this Consent Decree shall be in

writing, and shall not take effect unless signed by both the United States and Mr.

Bunn and approved by the Court.

                               XV. TERMINATION

       49.    Except for Paragraph 22, this Consent Decree may be terminated by

either of the following:

              A.    Mr. Bunn and the United States may at any time make a joint

motion to the Court for termination of this Decree or any portion of it; or

              B.    Mr. Bunn may make a unilateral motion to the Court to

terminate this Decree after each of the following has occurred:

                    1.     Mr. Bunn has obtained and maintained compliance with

              all provisions of this Consent Decree for twelve (12) consecutive

              months;

                     2.    Mr. Bunn has paid all penalties and other monetary

              obligations hereunder and no penalties or other monetary obligations

              are outstanding or owed to the United States;




                                          21
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 23 of 97



                   3.    Mr. Bunn has certified compliance pursuant to

            subparagraphs 1 and 2 above to the Court and both Parties; and

                   4.    Within 45 days of receiving such certification from the

            Mr. Bunn, EPA has not contested in writing that such compliance has

            been achieved. If EPA disputes Mr. Bunn’s full compliance, this

            Consent Decree shall remain in effect pending resolution of the dispute

            by the Parties or the Court.



IT IS SO ORDERED.

Dated and entered this 31st day of August, 2021.




                                           22
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 24 of 97




ON BEHALF OF THE UNITED STATES:



Jean E. Williams
Acting Assistant Attorney General
Environment and Natural Resources Division




s/ Alan D. Greenberg                      Dated: June 29, 2021
______________________________
Alan D. Greenberg, Attorney Environmental
Defense Section Environment and Natural
Resources Division U.S. Department of
Justice
999 18th Street, Suite 370
Denver, CO 80202




                                     23
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 25 of 97




UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY


_____________________________                  Dated:
MARGARET J. LIVINGSTON
Senior Assistant Regional Counsel
Legal Enforcement Branch
U.S. Environmental Protection Agency, Region 8



______________________________            Dated:
SUZANNE J. BOHAN
Enforcement and Compliance Assurance Division
U.S. Environmental Protection Agency, Region 8

DEBRA          Digitally signed by
               DEBRA THOMAS

THOMAS         Date: 2021.06.23
               11:59:04 -06'00'
______________________________             Dated:
DEBRA H. THOMAS
Acting Regional Administrator
U.S. Environmental Protection Agency, Region 8


______________________________            Dated:
KENNETH C. SCHEFSKI
Regional Counsel
U.S. Environmental Protection Agency, Region 8




                                      24
     Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 26 of 97



                  Digitally signed by
 Nathan       Nathan Mark Pollins
 Mark Pollins Date: 2021.06.23
              13:25:46 -04'00'
_______________________________                Dated:
MARK POLLINS
Director, Water Enforcement Division
Office of Enforcement and Compliance Assurance
U.S. Environmental Protection Agency
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20004




                                        25
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 27 of 97
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 28 of 97




                      APPENDIX 1
                        to Partial Consent Decree
                     United States v. Paul Bunn, et al.
                   Civil Action No. 20-107-M-DLC-KLD
                                           Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 29 of 97




DISCLAIMER

THIS DOCUMENT WAS COMPLIED USING
SOFTWARE TO DIGITALLY OVERLAY AN
EXISTING SURVEY DOCUMENT (PLAT NO. 7027)
AND A DOCUMENT PROVIED BY RESOURCE
CONSULTANTS INC.
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 30 of 97




                             N T A NA
                          MO

                           PAUL E.
                           DEVRIES
                                             E ER
                  PRO




                         No. 61770 PE
                          L
                                                                 Resource
                                        IN
                   FE




                        SS I C E N S E D G                       Consultants, Inc.
                          I ONA L E N
                                 MAR 16, 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 31 of 97




                      APPENDIX 2
                        to Partial Consent Decree
                     United States v. Paul Bunn, et al.
                   Civil Action No. 20-107-M-DLC-KLD
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 32 of 97




     Yaak River Bunn Property
Floodplain Restoration Design Report
        and Monitoring Plan




                            Prepared for:

                           Paul C. Bunn
                        123 Bothman Drive
                         Libby, MT 59923


                            Prepared by




                      Kleinschmidt Associates

                       15250 NE 95th Street
                       Redmond, WA 98052


                           March 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 33 of 97




     Yaak River Bunn Property
Floodplain Restoration Design Report
        and Monitoring Plan


                            Prepared for:

                           Paul C. Bunn
                        123 Bothman Drive
                         Libby, MT 59923




                            Prepared by:

                     Paul DeVries, PhD, PE, CFP

                      Kleinschmidt Associates
                       15250 NE 95th Street
                       Redmond, WA 98052




                            March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 34 of 97



CONTENTS
    BACKGROUND ........................................................................................................................... 1
    SITE PHYSICAL CONDITIONS...................................................................................................... 5
          CHANNEL AND FLOODPLAIN GEOMORPHOLOGY ............................................................................ 5
          HYDROLOGY........................................................................................................................... 7
          HYDRAULICS .......................................................................................................................... 9
    DESIGN DEVELOPMENT .......................................................................................................... 13
          LOWERING OUTLET NOTCH CONTROL ELEVATION ....................................................................... 14
          POND BERM SCALPING .......................................................................................................... 15
          POND 3 FILL AND CREATION OF OPEN WATER FEATURE MODIFYING PONDS 1 AND 2 ........................ 15
          SPOILS PILE MATERIAL REDISTRIBUTION .................................................................................... 15
          NEW RIVER INLET CHANNEL EXCAVATION .................................................................................. 16
          FLOODPLAIN GRADING ........................................................................................................... 16
          VEGETATION RESTORATION DESIGN.......................................................................................... 17
    COST ESTIMATE ....................................................................................................................... 20
    MONITORING PLAN ................................................................................................................ 21
    PROPOSED CONSTRUCTION SCHEDULE.................................................................................. 22
    REFERENCES ............................................................................................................................ 26



LIST OF APPENDICES
Appendix A          100% Design Drawings

Appendix B          T. Lindsey Report on Large Wood

Appendix C          Monitoring Approach and Criteria




Kleinschmidt Associates                                                                                                            Page | iii
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                         March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 35 of 97



LIST OF FIGURES
Figure 1.        Location of project site, Yaak River near Yaak, Montana. Flow is from right
                 to left. .................................................................................................................... 1
Figure 2.        Aerial photographs of site before (2012; top) and after (2014; bottom)
                 floodplain excavation activities. Relevant features referred to in the text
                 are indicated, including historic extent of wetland vegetation inferred
                 from color changes in the aerial photograph, three excavated ponds and
                 surrounding berms, location of outlet connecting the floodplain
                 hydraulically to the river, five main spoils piles (circled), and general
                 location of a proposed high flow river inlet channel............................................. 2
Figure 3.        Aerial photographs of site showing historic disturbance features on
                 project site floodplain and riverbanks. Photographs and dates provided by
                 T. Lindsey. .............................................................................................................. 3
Figure 4.        Surveyed long and water surface profile of the Yaak River within the
                 vicinity of the project site. Flow is from right to left; the value depicted,
                 57 cfs, was measured on October 1, 2018. ........................................................... 6
Figure 5.        Surveyed cross-section profile of the Yaak River within the vicinity of the
                 project site, including across the left bank floodplain). Pond 1 is to the
                 right of profile; a high flow inlet cut is proposed for the right bank at
                 approximately elevation 2845' (see Section 3.2). Water surface elevation
                 shown as dashed line for measured low flow = 57 cfs. ......................................... 7
Figure 6.        Comparison of peak flow rates measured at the two USGS gages on the
                 Yaak River, WY 1956-1962. Resulting regression line was combined with a
                 low flow measurement to define a rating curve relating flow at the gage to
                 flow at the site. ...................................................................................................... 8
Figure 7.        Annual flow duration curve for the project site. ................................................... 9
Figure 8.        Locations of surveyed HEC-RAS model cross-sections. Figure 5 depicts the
                 profile for XS6. ..................................................................................................... 10
Figure 9.        Predicted long profile of water levels within the project reach at peak flow
                 during the 1.5-, 2-, and 5-year return period flood events. Flow is from
                 right to left. The outlet connecting the floodplain to the river is located
                 near station 2,300 ft. ........................................................................................... 11




Kleinschmidt Associates                                                                                                           Page | iv
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                        March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 36 of 97



Figure 10.       Predicted annual (top) and monthly (bottom) duration characteristics for
                 water level at the outlet connecting the property floodplain to the river.
                 The dashed lines depict elevations relevant to specifying plant species
                 across the Bunn property floodplain; note the proposed inlet channel
                 invert elevation is 2845'. The values 25% and 75% in the bottom graph
                 refer to the percent of days in each month over the period of record that
                 the river water level is higher than the corresponding value on the vertical
                 axis. ...................................................................................................................... 12
Figure 11.       Detailed timeline schedule of activities. ............................................................. 24



LIST OF TABLES
Table 1.         Approximate flood magnitudes estimated for various recurrence intervals
                 in the Yaak River at the Troy Gage and at the project site.................................... 8
Table 2.         Proposed planting specifications for restoring a native wetlands plant
                 community over the project site. ........................................................................ 18
Table 3.         Engineer’s Opinion of Probable Cost. .................................................................. 20
Table 4.         General restoration project activities schedule for 2021.................................... 23




Kleinschmidt Associates                                                                                                            Page | v
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                        March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 37 of 97



        BACKGROUND
R2 Resource Consultants, Inc. (R2), now a subsidiary of Kleinschmidt Associates, was contracted
by P.C. Bunn (Owner) to provide wetlands restoration design support services associated with
restoring a floodplain area of the Yaak River, Montana on the Owner’s property, which is
located on river-right, looking downstream (Figure 1). The project site floodplain was formerly
a riparian and wetland complex with an elevated floodplain channel periodically connecting the
floodplain with the river via a historically constructed notch (= ‘pre-disturbance’ condition;
Figure 2). River water would flow onto the floodplain through the notch during elevated spring
snowmelt runoff, and drain back as the river flow receded.


                  Project Site




                                        Old USGS
                   Current Bridge and   Gaging Station
                   Hydraulic Control

Figure 1. Location of project site, Yaak River near Yaak, Montana. Flow is from right to left.


The project site previously experienced significant disturbance more than 90 years ago (Lindsey
2019). Topographic survey data indicate an old man-made levee extends along the right
riverbank to the channel draining the floodplain. Based on a 1932 aerial photograph, it is
suspected that the levee was constructed prior to that time in conjunction with modification of
the floodplain topography; a comparable levee was constructed on the opposing bank as well
and is still there (Figure 3). In addition, the notch and a floodplain channel appear to be the
remains of a drainage ditch visible within the disturbed area in the 1932 photograph. A section
of the historical public road was cut and filled into the north side of the floodplain. A bridge
crossing the Yaak River and a structure on the opposite floodplain, visible in 1932 were taken
out before a 1947 aerial photograph was taken. There were also reportedly some commercial
fish hatchery rearing ponds on the property during the early 1930s, and they are visible in the
1947 photograph (Figure 3). Over time, a floodplain wetlands community developed on the
project site after these initial disturbances. Figure 2 depicts a distinct area interpreted from
aerial photographs to be possible wetlands vegetation that can be seen in the upper
photograph, the outer edge of which corresponds approximately to elevation 2845' (NAVD88).
The area appears to overlap with the area seen to be disturbed in the 1932 photograph (Figure

Kleinschmidt Associates                                                                 Page | 1
NAS/2219/Yaak River Floodplain Design Restoration Report                              March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 38 of 97



3). The location of the largest relic pond is also discernable. The notch and floodplain channel
remained the primary conveyance path for floodplain connectivity on the site.

         Wetlands Edge ≈
         Elevation 2845’




         Notch and Channel
         Connecting Floodplain
         with River                 Relic Pond




                                                                    Water Well

                                                           Pond 2

                                                           Pond 3      Pond 1
                                                                                 Proposed Inlet

                           Notch/
                           Outlet




Figure 2. Aerial photographs of site before (2012; top) and after (2014; bottom) floodplain
          excavation activities. Relevant features referred to in the text are indicated,
          including historic extent of wetland vegetation inferred from color changes in the
          aerial photograph, three excavated ponds and surrounding berms, location of
          outlet connecting the floodplain hydraulically to the river, five main spoils piles
          (circled), and general location of a proposed high flow river inlet channel.


Kleinschmidt Associates                                                                             Page | 2
NAS/2219/Yaak River Floodplain Design Restoration Report                                          March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 39 of 97




                                                           Ditch



                                                                    Bridge


                                                           Levees

                                                                                 1932




                               Ponds

                                                                                  1947
Figure 3. Aerial photographs of site showing historic disturbance features on project site
          floodplain and riverbanks. Photographs and dates provided by T. Lindsey.


Kleinschmidt Associates                                                               Page | 3
NAS/2219/Yaak River Floodplain Design Restoration Report                            March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 40 of 97


The Owner purchased the property in May 2013, and contends that he initiated earthwork on
the floodplain in late June 2013 after consulting with Lincoln County concerning permitting
requirements and receiving an email on June 5, 2013 from the County Floodplain
Administrator that she would not require a permit for what was proposed. The ensuing
earthwork involved excavating three ponds, and scalping of the floodplain. Two of the ponds
are presently isolated by raised berms, whereas the third is connected via surface water to
the outlet notch draining the floodplain. The Owner subsequently was notified by the Corps
of Engineers that the resulting clearing and earthwork disturbance occurred without
obtaining required Section 401 and 404 permits. The US Environmental Protection Agency
(EPA) and Department of Justice (DOJ) consequently became involved as part of an
enforcement action. Settlement negotiations resulted in this Restoration Report, which will
include restoring the floodplain ecosystem back to a state resembling the more recent pre-
disturbance conditions with features consistent with other floodplain habitats in the area. In
addition, the Owner agreed to further increase floodplain connectivity compared with pre-
disturbance conditions by also excavating a second notch to form a high flow channel through
the old (Witte) levee at a location near the upstream end of the project site. This action could
represent an enhancement over pre-disturbance conditions.

This technical memorandum summarizes the technical basis behind the restoration design to
support permitting and Clean Water Act-related review. This memorandum:

  •       Summarizes the steps leading to the development of the selected alternative.
  •       Documents the technical decisions that informed project design development.
  •       Provides a determination of quantities and construction cost based on the design.
  •       Describes a monitoring plan.

The work and resulting design described in this memorandum were performed and developed
in collaboration with DOJ technical representatives, and relates to assessing the characteristic
hydrology, hydraulics, geomorphology, and vegetation community associated with the project
site, and using the results to guide the design of floodplain grading and revegetation measures.
Technical information reported by Tim Lindsey in various communications to DOJ/EPA (August,
December 2019; September, November 2020) was also utilized in design considerations.

To assist with the assessment and design, a topographic and water surface elevation survey was
performed for the Owner by a licensed Professional Land Surveyor (PLS), in conjunction with
field data collection performed by R2 in October 2018.



Kleinschmidt Associates                                                                  Page | 4
NAS/2219/Yaak River Floodplain Design Restoration Report                               March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 41 of 97



        SITE PHYSICAL CONDITIONS
The project site is located along the Yaak River, in Section 2, Township 35N Range 33W, and is
located between Pheasant and Whitetail creeks (Figure 1). The Yaak River’s headwaters lie in
the Kootenai National Forest. Regional bedrock is comprised of various members of the
Precambrian Belt Supergroup; glacial-alluvial material is present throughout much of the valley
with Holocene-to-Recent valley-fill defined by fine-grained floodplain deposits and soils. A bore
log for an onsite water well (see Figure 2) indicates gravel and sand extends more than 40 ft
below the floodplain surface. Within the vicinity of the project reach, land use consists of
primarily rural living and recreational properties.

        Channel and Floodplain Geomorphology
The project reach is a very low gradient channel (S~0.000013 at low flow) with floodplains on
one or both sides. The bed material is predominantly fine sediment. Bedload through the
reach consists of sand; the gradient is too low to transport gravel, which exists as relic features
trapped at upstream and downstream hydraulic controls. Water levels and floodplain
inundation in the reach are controlled hydraulically downstream within a narrow bedrock-
confined section, located upstream of a bridge crossing the river (Figures 1, 4). Other bedrock
ridges dip into the valley at various locations, including adjacent to the upstream edge of the
project site, where the former bridge was situated. The river channel is deep along the project
site, and extremely so at two right angled bends where the channel meets the valley edge and
depths are in excess of 25 feet at low flow (Figures 2, 4). The channel planform appears to be
stable, with little evidence of historic channel migration. Relic channels are not evident over
the opposing bank floodplain as discernable in a cross-section survey performed for this
project. The floodplain strata through which the river flows appears to be composed of very
fine material, and the banks are well vegetated. Hence, instead of lateral erosion, the channel
in the vicinity of the project floodplain appears to have adjusted to flood flows vertically.

Floodplain soils on the project site were characterized for the DOJ by Dr. Scott Stewart. Based
on the presence of tephra material encountered during excavation of the affected floodplain,
the reported existence of artesian flow from the adjacent hillslopes, and surveyed water
surface elevations in the pond being approximately 3 ft higher than the river in October 2018, it
is apparent that pond excavation intercepted groundwater springs. Periodic monitoring of the
static water levels (SWL) of the onsite water well and adjacent pond surface elevations during
2020 suggests the ponds could overflow during periods of higher groundwater levels; however,
the presence of an animal burrow through the upper Pond 2 berm into the lower Pond 3 served
to keep pond surface levels lower than the well SWL. The Pond 3 surface level is controlled by

Kleinschmidt Associates                                                                    Page | 5
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 42 of 97



the river level at spring high flow, by the outlet notch to the river when river levels drop, and by
groundwater levels as the water table drops below the elevation of the outlet notch in late
summer. The difference in pond elevations at the time of the October 2018 survey indicates
that the flow of groundwater is away from the northeastern-bounding hillside, in the western
direction, where water levels were highest in pond 1 and lowest in pond 3 (see Figure 2).

During river high water, the predominant mechanism for floodplain inundation on the project
site appears to have been flow through the existing notch. Overbank flow from the river
upstream of the backwater channel is generally restricted by the historic Witte levee to
infrequent, extreme flood events. A similar floodplain inundation process appears to exist on
the left bank as well. A cross-section covering the opposite bank floodplain (Figure 5) shows
the remains of the historical levee constructed there and visible in Figure 3.



                                                       Yaak River Bunn
                         2845
                                                   Project Site                                         Legend

                                                                                                    WS Measured
                         2840
                                                                                                        Ground

                         2835
        Elevation (ft)




                         2830
                                                                                           Hydraulic
                         2825                                                               Control
                                Hydraulic
                         2820    Control                                         Actual Depth >25 ft,
                                                                                   see Section 2.3
                         2815
                                            1000   2000              3000       4000           5000
                                                   Main Channel Distance (ft)


Figure 4. Surveyed long and water surface profile of the Yaak River within the vicinity of the
          project site. Flow is from right to left; the value depicted, 57 cfs, was measured on
          October 1, 2018.




Kleinschmidt Associates                                                                                            Page | 6
NAS/2219/Yaak River Floodplain Design Restoration Report                                                         March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 43 of 97




Figure 5. Surveyed cross-section profile of the Yaak River within the vicinity of the project
          site, including across the left bank floodplain). Pond 1 is to the right of profile; a
          high flow inlet cut is proposed for the right bank at approximately elevation 2845'
          (see Section 3.2). Water surface elevation shown as dashed line for measured low
          flow = 57 cfs.



        Hydrology
The USGS Geological Survey (USGS) has maintained a long term streamflow gage near the
mouth of the Yaak River near Troy (Station #12304500). A second gage was also maintained for
a short period near the Whitetail campground located just upstream of the project site (Station
#12304200; period of record WY 1956-62). Peak flows at the upstream gage generally scaled
closely with flows at the lower gage for the same event (Figure 6). As a second check, the
USGS’ StreamStats regional regression website (USGS 2018) was used to estimate flood peak
flow rates for various recurrence intervals at both locations, and use the ratio of gage- to
regression-based flow estimates to adjust the regression estimates at the site. The numbers
were similar in magnitude, with greater correspondence for the more frequent flood events
that will be of greatest relevance to the restoration design (Table 1), indicating that the relation
depicted in Figure 6 is a reasonable approach to estimating the more frequently occurring high
flows at the site.




Kleinschmidt Associates                                                                    Page | 7
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 44 of 97




Figure 6. Comparison of peak flow rates measured at the two USGS gages on the Yaak River,
          WY 1956-1962. Resulting regression line was combined with a low flow
          measurement to define a rating curve relating flow at the gage to flow at the site.



Table 1.    Approximate flood magnitudes estimated for various recurrence intervals in the
            Yaak River at the Troy Gage and at the project site.
                                                               Flow (cfs)
                                 Troy Gage                    At Site              At Site
Recurrence Interval (years) (Station 12304500)             Using Figure 6   Gage:Regression Ratio
             1.5                      5,620                    3,150               3,360
              2                       6,490                    3,620               3,960
              5                       8,610                    4,790               5,460
             10                       10,000                   5,550               6,470
             25                       11,700                   6,500               7,740
             50                       13,000                   7,200               8,690
            100                       14,300                   7,910               9,650




Kleinschmidt Associates                                                                    Page | 8
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 45 of 97



To create a full-range rating curve for the site, the flow measured on-site on October 1, 2018
was compared with the flow at the gage, and the ratio of the two was assumed to represent
the lower end of the flow range. The flow at which this ratio is equivalent to the high flow
regression curve is at around 1073 cfs. The resulting combined rating curve that can be used to
convert flow at the Troy gage to flow at the site is depicted in Figure 6.

Using the rating curve, a flow duration curve was developed for the site (Figure 7). This was
then modeled using a hydraulic model to predict frequency of inundation for different
elevations on the project site (see next section).




Figure 7. Annual flow duration curve for the project site.

        Hydraulics
A simple HEC-RAS hydraulic model was created to simulate water levels over a range of river
flows bracketing bankfull stage and below. The intent of the model was to identify water levels
for floods with various recurrence intervals that influence the selection of which wetland
species to specify, and which elevation bands they should be planted in. The model was
developed using a combination of survey and depth sounding data. Streambanks and water’s
edge/water surface elevation were surveyed by a licensed PLS using high resolution Real Time
Kinetic (RTK) GPS equipment.

Cross-section profiles were established at eight locations, including at upstream and
downstream hydraulic controls, and at locations that captured major changes in channel depth
and width in between (Figure 8). The hydraulic control profiles were surveyed to high
resolution across the channel. Because of the extremely low gradient in the reach and the

Kleinschmidt Associates                                                                  Page | 9
NAS/2219/Yaak River Floodplain Design Restoration Report                               March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 46 of 97



strong influence of the downstream control on water levels upstream, it was considered
sufficient to survey the cross-section bathymetric profiles of intervening cross-sections more
cost-effectively by using an inflatable kayak and sounding with a 25 ft long stadia rod at five
locations across the channel, at a fixed distance from each bank, and at ¼-, ½-, and ¾-wetted
channel width locations. Bed elevation was calculated from the depth and water surface
elevation measurements. The thalweg depth exceeded 25 ft at the two bend scour-hole cross-
sections, so the model invert elevation was set initially to correspond to 25 ft depth. This was
done as a matter of convenience, where making the thalweg elevation lower has no discernable
effect on predicted water levels in the reach because of the hydraulic control downstream.

                                                                   XS8




                            XS3                             XS7
                                                                           Hydraulic Control

                XS2

                               XS4                    XS6
                                            XS5
          XS1



                                  Hydraulic Control




Figure 8. Locations of surveyed HEC-RAS model cross-sections. Figure 5 depicts the profile
          for XS6.
Two additional cross-sections were added below the lower hydraulic control, one below the
bridge near the downstream exit of the confined section, and one downstream to emulate the
greater floodplain storage capacity there and its effect on water levels upstream during
overbank floods. The floodplain elevation of the lower added cross-section was estimated from
USGS’ 7.5 minute topographic map to be approximately 2841' (NAVD88 datum; converted from
NGVD29 datum). Floodplain elevation for the other cross-sections was estimated from the top
of bank survey data.

The model roughness coefficients were initially calibrated to the flow measured at the time of
surveying, which was approximately 57 cfs. The resulting Manning’s n= 0.022 within the

Kleinschmidt Associates                                                                 Page | 10
NAS/2219/Yaak River Floodplain Design Restoration Report                               March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 47 of 97



confined section appeared reasonable for this site (cf. Chow 1959). The value of n did not
affect results upstream because of the strong hydraulic control effect in the confined section.

The model was then calibrated to peak flows that occurred in 2017 through 2018, using the
rating curve depicted in Figure 6 to covert peak flow rate at the gage to that at the site. Based
on an anecdotal account and accompanying photographs provided by the Owner as to peak
stage observed during each event relative to surveyed berm crest elevations, the downstream
control energy gradient (Sf) was varied to minimize the prediction error. This occurred for a
value of Sf = 0.000041, which resulted in predicting peak water levels in 2017 and 2018 that
were respectively 0.04 ft lower and 0.04 ft higher than remembered, and were generally
consistent with photographs of water levels taken at other times during the events. In addition,
the results were consistent with general hydraulic engineering theory, where the water level
within the confined section was lower than upstream and downstream, reflecting subcritical
flow contraction there (Figure 9). The hydraulic model was therefore considered reasonably
accurate for use in design of an inlet channel at the upstream end of the floodplain, and for
defining revegetation elevation zones at regraded areas based on frequency of inundation.

Selected monthly flow statistics were then run through the model to predict corresponding
river water levels at the site (Figure 10). This information was used to specify plant species
suitable for different elevations on the property after regrading is completed.




Figure 9. Predicted long profile of water levels within the project reach at peak flow during
          the 1.5-, 2-, and 5-year return period flood events. Flow is from right to left. The
          outlet connecting the floodplain to the river is located near station 2,300 ft.


Kleinschmidt Associates                                                                  Page | 11
NAS/2219/Yaak River Floodplain Design Restoration Report                                March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 48 of 97




                                                      50



             Percent of Time Exceeded (Annual)
                                                      45
                                                      40
                                                      35
                                                      30
                                                      25
                                                      20     Design Control
                                                      15
                                                      10     Existing Control
                                                      5
                                                      0
                                                       2842             2843              2844           2845               2846          2847
                                                                           Water Surface Elevation at Outlet (ft; NAVD88)

                                                      2848                                                                   2 yr Flood
               Water Surface Elevation (ft; NAVD88)




                                                                                                                 OHWM (Field Indicators)
                                                      2847

                                                      2846

                                                      2845
                                                                                                              Exist Floodplain Outlet Control
                                                      2844                                                        Design Outlet Control
                                                      2843

                                                      2842

                                                      2841
                                                               Jan   Feb    Mar     Apr   May     Jun   Jul     Aug   Sep     Oct   Nov   Dec
                                                                                25% Exceed       Mean    75% Exceed


Figure 10. Predicted annual (top) and monthly (bottom) duration characteristics for water
           level at the outlet connecting the property floodplain to the river. The dashed
           lines depict elevations relevant to specifying plant species across the Bunn
           property floodplain; note the proposed inlet channel invert elevation is 2845'. The
           values 25% and 75% in the bottom graph refer to the percent of days in each
           month over the period of record that the river water level is higher than the
           corresponding value on the vertical axis.




Kleinschmidt Associates                                                                                                                           Page | 12
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                                         March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 49 of 97



         DESIGN DEVELOPMENT
The development of the floodplain restoration design reflects the following key elements:
    1.   The historical Witte outlet notch will be lowered by approximately 1 ft over a short
         length as soon after the spring thaw as possible. Sustained ponding caused presently
         by the outlet control will be reduced in duration, allowing earlier initiation of
         restoration construction activities.
    2.   The main berms formed to separate the three ponds during excavation shall be scalped
         down to near the original native ground floodplain elevation (which was approximately
         2845' in the vicinity of the ponds). Similarly, the island berms built south of Pond 3 will
         be scalped to elevation 2844.0’, to be in line with the convergent floodplain
         topography/drainage overall. The tephra material present in berm shall not be used as
         topsoil material, but will be placed in current open-water areas (primarily Pond 3) and
         covered.
    3.   Pond 3 and a depression area to its south will be refilled; Pond 1 will be partially refilled
         and connected with pond 2 to create a modified floodplain open water channel feature
         similar in scale and morphology to others that exist at several locations throughout the
         valley (cf. report prepared by Tim Lindsey for DOJ describing such features).
    4.   The spoils piles distributed along the riverside edge of the floodplain shall be scalped
         and the salvaged materials used as fill onsite to form microtopographic mounds and
         contribute to pond fill as needed; reed canarygrass covering the spoils piles shall be
         disposed of into deeper water areas (primarily pond 1) and covered in a manner to
         limit its ability to grow back.
    5.   A new river inlet channel shall be excavated at the upstream end of the floodplain that
         is engaged at high flow, thereby increasing floodplain connectivity over pre-floodplain
         modification (i.e., historic) conditions.
    6.   Fill material will be placed over modified areas of the floodplain to form
         microtopographic variation, with large wood pieces added, to increase morphologic
         and vegetation community complexity. To the extent practicable, earthwork
         disturbance will be avoided over areas of the floodplain where native wetland
         vegetation has naturally recolonized.
    7.   The areas of the floodplain and the inlet cut shall be revegetated with native wetland
         and riparian plant species that are compatible with the prevailing inundation
         hydroregime. Areas with re-established native vegetation will be preserved and
         augmented with select new plantings for greater community diversity.
Kleinschmidt Associates                                                                     Page | 13
NAS/2219/Yaak River Floodplain Design Restoration Report                                   March 2021
        Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 50 of 97



These seven elements of the design are addressed more specifically below.

A topographic surface was generated in CAD by the surveyor for the dry areas of the floodplain
with data collected in early October 2018 using survey grade RTK GPS equipment. The surface
was provided to R2, and a bathymetric surface was subsequently added to the pond areas in
CAD using depth measurements collected by R2 using an inflatable kayak at the same time.
One foot contour elevations were generated for a CAD base map (see proposed plans in
Appendix A), and for use in various earthwork volume and area calculations.

The georeferenced RTK GPS survey data were also compared against local datum survey data
collected on June 17, 2019 by LC Lee & Associates (LCLA) to characterize elevations relevant to
developing a planting plan. LCLA surveyed relative differences between various ground shots
and river water surface elevations on that date, so the flow at the Troy gage on that and the
following day was used as the basis for estimating the water surface elevation of the river
(≈2843.5', compare with ≈2841.2' during the October 2018 survey), using the HEC-RAS model
and the relation in Figure 6. Based on the relative elevation differences, the following key
elevations (NAVD88 datum) were established and corroborated against the RTK GPS data (cf.
Figure 10):
    •    Floodplain Inflow-Outflow Control Elevation (Existing) ≈2844.7'
    •    Upper Elevation of Wetland Vegetation Patch Visible in Historic Aerial Photography (cf.
         Figure 2) ≈2845' (≈Elevation of Opposite Bank Floodplain)
    •    Ordinary High Water Mark (OHWM) Elevation ≈2847.3'
    •    2-year Flood Elevation ≈2847.8'

         Lowering Outlet Notch Control Elevation
The outlet of the floodplain will be locally contoured to drain at elevation 2843.7', 1 ft lower
than the existing control elevation. This will set up hydrogeomorphic conditions that emulate
what existed previously before the approximately upper 1 ft of floodplain was scalped and
hauled offsite. The net effect will be analogous drained conditions in late spring, summer, and
winter as occurred prior to 2013 (see bar graph in Figure 10). Consequently, a comparable
vegetation community is expected to become established over time that resembles what was
there previously. As part of adaptive management, subsequent monitoring of soil conditions
and vegetation community composition will inform future outlet elevation considerations.
Total volume of excavation is expected to be 7 cubic yards (CY) or less.




Kleinschmidt Associates                                                                 Page | 14
NAS/2219/Yaak River Floodplain Design Restoration Report                               March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 51 of 97



        Pond Berm Scalping
The main berms intersecting the three ponds will be scalped down to elevation 2845.0’,
consistent with the native ground floodplain elevation evidenced by a zone of recovered
vegetation at the base of the pond 1 and 2 berms. The island berms distributed around the
south side of Pond 3 will be scalped down to elevation 2844.0’. As noted in Section 3.3, Pond 3
will be filled to grade between these two elevations, and a shallow water saddle connection will
be formed between the partially filled Ponds 1 and 2 to create a modified floodplain open
water feature. Tephra material recovered from the berms will be disposed of primarily in pond
3, and remaining tephra-free material will be used to cover tephra and reed canary grass spoils
in Ponds 1 and 3, or to form microtopographic mounds locally. The estimated total volume of
material contained in the berms that will be excavated is equal to 1729 CY.

        Pond 3 Fill and Creation of Open Water Feature Modifying Ponds 1 and 2
Pond 3 will be filled to elevation 2844' with a gently sloping grade approaching the edge of the
scalped main berm; estimated total volume required =1706 CY. The depression area south of
Ponds 1 and 3 will be filled to approximately elevation 2843.5’, to eliminate ponding. A shallow
water connection saddle will be formed between Ponds 1 and 2 to create a floodplain open-
water feature analogous to others found in the valley. The open-water feature side slopes will
be planted with suitable wetland vegetation (see Section 3.7). The open water area during low
flow periods will thus be reduced accordingly.

A strategy is proposed of using the current ponds 1 and 3 as disposal sites for material
unsuitable as a planting medium for wetlands vegetation, including concentrated tephra spoils
and the surface layer from the spoils piles containing reed canarygrass roots, stems, and
rhizomes. Reed canary grass rhizome material will be disposed of primarily in Pond 1 using up
to approximately 310 CY of material. Pumping the water level down will enable placement and
appropriate compaction and covering of these fill materials. The unsuitable material will then
be covered with any remaining material from the berm scalping not used elsewhere. Within
the open water feature, a top armor layer may be placed over the deepest areas. The armor
layer would be composed of a gravel-soil mix borrowed from the adjacent upland hillslope. The
resulting open water feature will then be allowed to refill naturally from groundwater inflows
originating from the adjacent hillslope.

        Spoils Pile Material Redistribution
Previously excavated material is stored onsite in five main spoils piles. The spoils piles will be a
primary source of material for redistribution across the floodplain restoration site. Each pile
will first be mowed closely to ground level, and the waste composted either onsite in an upland
Kleinschmidt Associates                                                                    Page | 15
NAS/2219/Yaak River Floodplain Design Restoration Report                                  March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 52 of 97



area, or off-site at an approved location. The upper 1 ft of cover material can be assumed to be
unsuitable for use as top-fill because of reed canary grass roots and rhizomes that could
regenerate (WRCGMWG 2009). This layer would instead be stripped and disposed of in pond 1,
and be perennially submerged to prevent regrowth. The remaining soil material will be used to
fill and grade microtopographic areas of the floodplain, except for any concentrated clumps or
strata of tephra material, which would also be disposed of in ponds 1 and 3. Activities will be
implemented to avoid and minimize adverse impacts to the maximum extent practicable.
Material stored in the spoils piles has an estimated total volume above the surrounding
floodplain surface equal to 2440 CY. Of this, the upper 1 ft of cover material with reed canary
grass roots and rhizomes has an estimated volume = 310 CY.

        New River Inlet Channel Excavation
A second, new inlet channel is proposed for excavation between the river and the open water
feature, cut through the historic Witte levee fill material placed in the early 1900s. This channel
will increase the hydraulic connectivity of the floodplain compared with pre-disturbance
conditions. The elevation of the inlet channel invert is proposed to be 2845', higher than the
proposed outlet control elevation (≈2843.7'). The channel will have a bottom width equal to
about 3 ft, and 2H:1V side wall slopes over most of its length, except for a roughly 8 ft wide
portion along the existing levee where a gentler sloped ford for 4WD vehicles will be excavated
(currently proposed and drawn up for an 8H:1V approach slope; final slope for vehicle access
will be determined in field in consultation with Mr. Bunn). The total volume excavated will be
approximately 314 CY; this material will be distributed onsite in a similar manner as the spoils
pile and scalped berm material. The channel does not need any special erosion protection, as
the water level there and at the backwater channel downstream will be approximately the
same given the extremely low gradient in the reach (S~0.001-0.005%). Velocities are
accordingly expected to be <<1 ft/s through the inlet. However, the ford surface will need rock
armoring locally to prevent rutting and erosion by vehicles.

        Floodplain Grading
Fill material sourced from the spoils piles will be placed on the floodplain in microtopographic
mounds, to create a hummocky meadow profile similar to other areas in the valley. The
grading of mounds will rise to around elevations 2844'-2845' and mounds will be distributed
irregularly across the floodplain to achieve a diversity of site water balance gradients across the
restoration site. This diversity would translate to a more complex plant community diversity,
with species distribution reflecting the actual site water balance gradients that result. The
mounds will be irregular in size and shape and placement, with a direct path left open across
the center of the floodplain to drain overland flow from the proposed open water feature
Kleinschmidt Associates                                                                   Page | 16
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 53 of 97



towards the notch. The mounds will be distributed to minimize disturbance of areas that have
been recolonized by pioneer native wetland vegetation, especially along the western area of
the floodplain. Material will come from the spoils piles and the inlet and outlet cuts, and is
estimated to have a net volume (after filling pond 3 environs) equal to approximately 2310 CY.

Increasing the microtopographic complexity by also creating small depressions could present an
increased trapping and stranding risk for fish and is thus not proposed.

        Vegetation Restoration Design
The vegetation restoration plan is intended to restore areas of the floodplain community that
were excavated using plant species observed in the field locally onsite and at other nearby Yaak
River reference sites. Which species should be planted where will depend on the frequency
and duration of inundation, which will be controlled by backwatering from the outlet and
inflow from the created high flow river inlet when the river water surface elevation is higher
than the respective controlling elevations, and seasonal groundwater levels. For the most part,
the areas disturbed are at elevations with inundation frequencies and durations that appear to
support primarily obligate and facultative wetland category species following the National
wetland plant list indicator rating system (Lichvar et al. 2012).

The proposed revegetation plan is based on observations made by LC Lee & Associates in June
of 2018 of native plant distributions at sites that range from perennially wet conditions (i.e.,
those areas of the floodplain lying below the outlet control elevation) to fringing, relatively dry
conditions that are rarely inundated. The plant species along the gradient will reflect what local
riverine wetlands support typically, where the actual prescribed species distributions will reflect
the design final topographic and hydraulic grades as they influence expected development of
onsite water balance gradients and groundwater/surface water levels, along with potentially
other factors such as soil textures/structures, heat load, and nutrient availability. Re-
established native species recovering onsite will be utilized as appropriate.

Table 2 summarizes general plant species proposed for revegetation that may be available at
regional native plant nurseries, including Montana Conservation Seedling Nursery in Missoula
(www.dnrc.mt.gov/nursery), Great Bear Native Plants in Hamilton (www.greatbearnativeplants.
com), and Glacier Nursery near Kalispell (www.glaciernursery.com). It may be necessary to
substitute some plants based on availability, following recommendations of nursery staff, or
propagated from local cuttings. In particular, Douglas Spiraea and Mountain Alder may be
difficult to obtain commercially in sufficient quantities or at all, respectively. To the extent
possible, onsite sources will be used for plantings. For example, there are dense growths of


Kleinschmidt Associates                                                                  Page | 17
NAS/2219/Yaak River Floodplain Design Restoration Report                                March 2021
           Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 54 of 97



Douglas Spiraea and willows along the north-west border of the floodplain from which cuttings
can be readily propagated (T. Lindsey, personal communication).

Table 2.       Proposed planting specifications for restoring a native wetlands plant community
               over the project site.
                                                                           Planting Specifications
                                                      Wetland                                        Spacing
    Plant                            Genus and        Indicator    Elevations/                         (on
    Type      Common Name             Species          Rating1       Where           Method          center)
                                                                     <2844.1'       Plugs/Bare
                                        Carex
              Beaked Sedge                              OBL       Flat or Gently       Root,            3'
                                      utriculata
                                                                  Sloped Areas      Container
                                                                     <2844.1'       Plugs/Bare
              Creeping               Eleocharis
    Forb                                                OBL       Flat or Gently       Root,            3'
              Spikerush               palustris
                                                                  Sloped Areas      Container
                                      Juncus                      2844.1'-2845.5'   Plugs/Bare
              Swordleaf/Three
                                   ensifolius var.     FACW        Ponds, Inlet,       Root,            3'
              Stamened Rush
                                     montanus                         Fringe        Container
                                                                                     Cuttings,
              Red-Osier                                           2845.5'-2847'
                                   Cornus sericea      FACW                         Bare Root,          4'
              Dogwood                                              Inlet, Fringe
                                                                                    Container
                                                                                     Cuttings,
                                                                  2845.5'-2847'
    Shrub     Sandbar Willow        Salix exigua       FACW                         Bare Root,          4'
                                                                   Inlet, Fringe
                                                                                    Container
                                                                  2844.1'-2847'
                                       Spiraea                                      Cuttings,
              Douglas Spiraea                          FACW         Mounds,                          3.5’, 12'
                                      douglasii                                     Container
                                                                     Fringe
              Mountain/             Alnus incana                   2846'-2847'
    Tree                                               FACW                         Container          12'
              Speckled Alder       ssp. Tenuifolia                 Inlet, Fringe
1
    – OBL = Obligate Wetlands, FACW = Facultative Wetlands

In general, a mix of obligate wetland forb species will be planted over the floodplain where
elevations are around 2844' and lower. A mix of facultative wetlands shrub and forb species
will be planted between that elevation and the approximate ordinary high water elevation
(~2847'). This will include along the periphery of the excavated area, along the edges of the
open water feature, and on top of the microtopography mounds that will be distributed across
the restored floodplain. In addition to cuttings, plugs, and container planting, much of this area
may be seeded with a blend of native reclamation grasses to provide beneficial cover. Using a
mix of species (as opposed to a monoculture) within each elevation band supports establishing
plant community diversity and reduces the potential for widespread failure should one species

Kleinschmidt Associates                                                                           Page | 18
NAS/2219/Yaak River Floodplain Design Restoration Report                                         March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 55 of 97



have a harder time becoming established. Significant natural wetland vegetation recovery has
occurred across substantial areas of the floodplain meadow, particularly in the western portion,
and new plantings will be distributed among existing plants.

Elevations above 2847' were generally not excavated during the original disturbance, and thus
will require mostly seeding with native upland grass seed mix in any areas disturbed by heavy
equipment during the site restoration work. Seeding may be conducted before, during, and
after the restoration earth-work activities.

Prior to planting, the fill material should be worked and handled to the minimum extent
possible to avoid excessive compaction by heavy equipment. At the same time, the placed
material will need to be consolidated sufficiently to avoid excessive ‘lofting’ of the soil and
provide a suitable planting medium. In addition, a total of twelve (12) conifer logs with and
without rootwads will be placed around the site to mimic accumulations seen at other open
water features in the valley (see Appendix B). The logs were seen to be distributed within the
open water area and around the periphery of the floodplain at each location. Accordingly, the
logs will be distributed in a similar manner during construction. The logs will be placed loose,
similar to the natural analog to provide enhancements to the floodplain ecosystem.




Kleinschmidt Associates                                                                 Page | 19
NAS/2219/Yaak River Floodplain Design Restoration Report                               March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 56 of 97



        COST ESTIMATE
The 100 percent design scoping level cost estimate is presented in Table 3.

Table 3.     Engineer’s Opinion of Probable Cost.
                    Mobilization, Site Preparation, Temporary Erosion and
                                                                                  $5,960
                    Sediment Control (TESC)
                    Earthwork                                                    $34,120
                    Dewatering                                                      $560
                    Revegetation (commercial sources)                            $63,030
                    Logs                                                          $2,400
                    Site Restoration, Demobilization                              $3,150
                    Total Direct Costs                                         $109,220
    1.0%            Bond and Insurance                                            $1,092
                    Total Contractor Cost                                      $110,312
   10.0%            Contingency                                                  $11,031
                    Total Owner Cost                                           $121,343


The earthwork costs assume a unit cost of $8/CY excavated and placed onsite, which is within
the higher range of topsoil salvage and placement costs in Montana Department of
Transportation’s database.

The revegetation cost estimate is based on a worst-case situation where all of the affected
floodplain area is disturbed to bare soil by heavy equipment during the restoration work. Areas
with intact recovered native forb vegetation will be left as-is, with plantings of shrubs and forbs
interspersed as directed work at an overall reduced density. In addition, the cost estimate is
based on needing to purchase Spiraea container plantings from commercial nurseries, if
propagated cuttings and clumpings cannot be locally sourced. Utilizing currently recovering
native vegetation assemblages already adapted to the site may significantly impact the base-
case cost estimates. Selection of recommended reclamation seed blends may also be an
alternative to help create healthy forage habitat, soil chemistry and structure.




Kleinschmidt Associates                                                                     Page | 20
NAS/2219/Yaak River Floodplain Design Restoration Report                                   March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 57 of 97



        MONITORING PLAN
Monitoring shall be performed midway through (July) and near the end (September) of the first
growing season, then annually in late summer for at least five years. However, the Owner may
seek release of further monitoring if the restoration project has achieved the success criteria in
less than five years as shown by the submittal of two consecutive annual monitoring reports
that demonstrate that success criteria have been met, including verification through an EPA or
Corps inspection. Details on proposed project monitoring targets, standards, measurement
methods, success criteria and recommended contingency measures are presented in Appendix
C. A simple statistical approach will be followed, whereby three (3) replicate monitoring plots
covering approximately 1/100 acre (~435 ft2) will be established randomly within each of the
three planting zones. An average value of each success criterion metric will be calculated and
compared against the appropriate criterion. Methods, data, photographs, and findings will be
submitted in an annual report, which will include interpretation of results and proposed
corrective or contingency measures as needed. Best efforts and adaptive management
principles are expected to lead to successful restoration/recovery.




Kleinschmidt Associates                                                                  Page | 21
NAS/2219/Yaak River Floodplain Design Restoration Report                                March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 58 of 97



        PROPOSED CONSTRUCTION SCHEDULE
Table 4 and Figure 11 depict the proposed schedule regarding project sequencing. Lowering
the outlet elevation will allow for earlier start of restoration construction activities; earthwork
likely to begin by mid-to-late July, with majority occurring in August. Ground saturation will be
a key constraint and depends on surface water and groundwater levels. It is possible based on
previous years that water levels will still be around elevation 2844' in mid-June.




Kleinschmidt Associates                                                                   Page | 22
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
                           Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 59 of 97



 Table 4.    General restoration project activities schedule for 2021.

     ADMINISTRATIVE/WEED                   EARTHWORK ROUGH-IN                EARTHWORK FINAL GRADE               PLANTING AND SEEDING
           MNGMT
                                            Early July – Mid-August              Mid- to late August            Mid-August - early October
      Early March - early June
                                       - Install silt fences and other     - Final grade contouring across    - Plant border willows/shrubs
  - Final restoration report             BMPs                                site                             - Plant sedges, rushes, etc.
  - Collaborate with                   - Remove pond berms                 - Create micro-topography          - Broadcast other native seeds
    State/County/Federal               - Remove and grade soil             - Top-dressing soil and veg
    agencies                             stockpiles                          matter
                                                                                                              NOTE: ALL ACTIVITIES MARCH
  - Final consent decree               - Plug/fill/grade Pond 3            - Place large woody materials
                                                                                                              THROUGH OCTOBER ARE HIGHLY
  - Public notice                      - Scalp Island berms                - Prep soil for planting/seeding
                                                                                                              CONTINGENT ON WEATHER,
  - Final settlement/Approval          - Fill adjacent areas               - Selective seeding during
                                                                                                              GROUND CONDITIONS,
  - Weed burning and initial           - Partial fill Pond 1                 earthwork
                                                                                                              PLANTING STOCK, AND
    herbicide treatment                - Complete open water feature
                                                                                                              CONTRACTOR AVAILABILITY.
  - Modify outlet elevation            - Cut upstream river inlet
  - Monitor river, meadow,
    groundwater elevations




JULY 11, 2014                                         SEPTEMBER 13, 2014                               SEPTEMBER 28, 2015



Kleinschmidt Associates                                                                                                              Page | 23
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                            March 2021
                                          Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 60 of 97



   CATEGORY/TASK                                                                            JAN   FEB MAR APR MAY JUN                     JUL AUG SEP OCT NOV DEC                                                    COMMENTS


    COMPLETE SETTLEMENT AGREEMENT/ RESTORATION PLAN                                                    XX
     INFORM COUNTY/STATE OF REVISED DESIGN PLAN                                                                    XX                                                           Presentations/site meetings/least impacting discussions
     OBTAIN COLLABORATIVE AGENCIES' CONCURRENCE                                                                             X                                                   Assume mid May multi-agency concurrence
     MPDES or waiver & DNRC WATER RIGHT                                                                                         X                                               will apply after verbal agreement to restoration plan


    WEED MANAGEMENT
     MEETING W/LINCOLN COUNTY WEED MGMNT                                                               X                                                                        Plan to meet in field with Weed Dept Mgr
     CONCURRENCE WITH PROPOSED BURNING/HERBICIDES                                                      X                                                                        LC Weed Dept and County Health Dept approval
     CONTACT POTENTIAL CONTRACTORS                                                                    X                                                                         Initiate discussions with Moose River contractor
     CONFIRM BURN ACTIVITIES (WEATHER DEPENDENT); INITIATE BURN                                                X                                                                Burn activities weather dependent
     INITIAL EPA-APPROVED HERBICDE APPLICATION                                                                          X           X                                           Herbicide applications dependent on weather and high water
     OPTIONAL ADDITIONAL HERBICIDE APPLICATION ALONG ACCESS ROAD AND UPLANDS                                                                                      X X           Spot applications as deemed necessary
     MECHANICALLY TREAT SELECT REED CANARY MOUNDS                                                                                        X
     ONGOING MONITORING AND FUTURE TREATMENT AS NECESSARY                                                                                                                       Future herbicide applications as appropriate


    MONITOR PRECIP/SNOWMELT WATER ELEVATIONS                                                X     X   X        X X X XX XX                    X           X         X   X   X   Photos and field checks; incl well SWL
    MONITOR RIVER FLOOD SEASON WATER ELEVATIONS                                                                     X X XXXX XX                                                 Photos and field checks & gage recordings


    EARTHWORK
     CONSIDER LEDPA's; SELECT BEST OPTIONS                                                                                  X X                                                 Investigate local ecological reference sites
     INTERVIEW CONTRACTORS/SOLICIT BIDS                                                                                         XX X                                            Plan revisions based on equipment & availability
     ESTABLISH AND IMPLEMENT BMP'S; PRESERVE AND PROTECT NATURALLY RECOVERING AREAS                                                     X X                                     On-site meetings and installation


     MODIFY CURRENT WITTE OUTLET NOTCH ELEVATION; CUT APPROX. 1 FT DEEPER                                  X                                                                    Can be accomplished at same time as weed burning operation
     SELECTIVE PUMPDOWN OF SURFACE WATERS                                                                                                         X                             Dependent upon effectiveness and pond fill sequence
     CUT/FILL TEPHRA BERMS ALONG PONDS 1. 2. 3                                                                                                    X                             Place berm material into adjacent pond 3
       BEGIN ON EAST END SCALPING POND 1/3 BERM DOWN TO NATIVE GROUND ELEVATION                                                                       X                         As soon as equipment able to access
       CREATE TRUCK CAUSEWAY FOR PLACEMENT OF REED CANARYGRASS SPOILS INTO POND 1                                                                     X
      UTILIZE BERM MATERIAL TO CREATE EASTERN ACCESS FOR "ISLAND" BERMS REMOVAL                                                                       X                         Fill into saturated areas as conditions allow
      EXCAVATION OF BURNED HERBICIDE-TREATED REED CANARYGRASS ZONE FROM STOCKPILES                                                                    XX
        BEGIN ON STOCKPILE 5 NEAREST POND 1; UTILIZE TRUCK OR LOADER TO TRANSPORT SPOILS                                                              X                         Reed canarygrass spoils will be placed as deep water fill in Pond 1
        EXCAVATE AND TRANSPORT RC SPOILS FROM STOCKPILES 3 & 4 TO POND 1 FILL                                                                         XX                        as above
        EXCAVATE RC SPOILS ON STOCKPILE 2; TRANSPORT TO POND 1 OR ADJACENT OPEN WATER                                                                     XX                    as above
        UTILIZE FRONT-END LOADER TO TRANSPORT SMALL STOCKPILE 1 RC SPOILS                                                                                 X                     as above
       COMPLETE POND 1 AND POND 2 BERM SCALPING MOVING TEPHRA CAPS INTO POND 3                                                                            X                     Tephra material placed as fill into deeper water
         UTILIZE SCALPED BERM SURFACE FOR TRANSPORT OF STOCKPILE SPOILS TO FILL POND 3                                                                     X                    may be concurrent with pond 1 partial filling
       EXCAVATE SHALLOW SILL BETWEEN PONDS 1 & 2 AND RE-GRADE                                                                                             X                     modified open water feature
          COMPLETE CREATION OF SINGLE OPEN WATER FEATURE REPLACING FORMER PONDS 1 & 2                                                                     X                     rough grade completed
      REDUCE "ISLAND" BERMS TO VEGETATION LEVEL; CREATE MICROTOPOGRAPHY                                                                                    X                    eliminate islands as soon as accessible across new fill
      EXCAVATE AND TRANSPORT INTERNAL MATERIAL FROM STOCKPILES 3 & 4                                                                                       XX                   Fill toward island area; create micro-mounds
          UTILIZE FOR POND 3 FILL AND FILL IN WET AREAS ON RIVER-SIDE OF "ISLAND" BERMS                                                                       X                 Floodplain fill and grading
      TRANSPORT INTERNAL STOCKPILE 5 MATERIAL TO FILL POND 3 & FORMER "ISLAND" BERMS AREA                                                                  XX                   Begin fill toward Pond 3 deep and wet meadow
          UTILIZE SOME VOLUME OF MATERIAL TO CREATE MICROTOPOGRAPHIC MOUNDS                                                                                    X                concurrent with fill operations
      EXCAVATE & TRANSPORT STOCKPILE 2 MATERIAL WHERE NEEDED THROUGHOUT FLOODPLAIN                                                                             X                Minimize adverse impact to Witte berm & ditch
          REGRADE SOME MATERIAL EASTWARD INTO ADJACENT MEADOW OPEN WATER                                                                                       X                fill/grade
          UTILIZE SOME VOLUME OF MATERIAL TO CREATE MICROTOPOGRAPHIC MOUNDS                                                                                    X                microtopography
      EXCAVATE AND TRANSPORT WESTERN PILE 1 MATERIAL TO CONSTRUCT MICROTOPOGRAPHY                                                                              X                Consider least disturbing options
           SPECIAL CARE TAKEN TO PRESERVE & PROTECT RE-ESTABLISHED WETLAND VEGETATION                                                                                           minimize equipment adverse impacts; including compaction

Figure 11. Detailed timeline schedule of activities.
Kleinschmidt Associates                                                                                                                                                                                                                                Page | 24
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                                                                                                                                              March 2021
                                        Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 61 of 97



   CATEGORY/TASK                                                                    JAN   FEB MAR APR MAY JUN      JUL AUG SEP OCT NOV DEC                                               COMMENTS
      CONSTRUCT NEW UPSTREAM RIVER INLET THRU HISTORICAL WITTE RIVER BERM (LEVY)                                               X                    Establish new high flow connection between floodplain & river
           SELECT BEST LOCATION AND CONSIDER LEDPA PRACTICES                                                                   X                    Will be determined in field as actual conditions may vary
           UTILIZE ALREADY-DISTURBED AREAS AS MUCH AS POSSIBLE                                                                 X                    avoid or minimize additional adverse impacts
     DISTRIBUTE CUT SOILS FROM NEW INLET AS COVER ON SELECT FLOODPLAIN FILL AREAS                                              X                    use material as final grade


     COMPLETE ROUGH GRADE FROM STOCKPILES FOR FINAL FILL & MICROTOPOGRAHIC MOUNDS                                              X                    Grading least disturbing final area footpprint
     OUTLET MAINTENANCE AND MINIMAL RE-GRADING                                                                                 X                    Minimal impact up to riparian zone; consider final outlet elevation
     UTILIZE SURPLUS MATERIAL FOR LOCAL FINAL TOP-DRESSING SOIL                                                                X                    Final grade and planting prep
     COMPLETE GROOMING OF MICROTOPOGRAPHIC FEATURES/FINAL GRADE                                                                    X                Create final topographic elements
     TRACTOR RAKE SELECT AREAS FOR SEEDING                                                                                         X                Preparation for final seeding in select areas
     PLACE VARIETY OF LARGE WOOD MATERIALS                                                                                         X                Place large wood materials across site


     INTERIM UPDATE REPORT WITH PHOTOS                                                                                                     X        Combine in Annual Final Report


   VEGETATION
     SELECT SEED & PLANT SOURCE/NURSURY/LOCAL                                                    XX                                                 Utilize Report select native selections
     CREATE PHOTOGRAPHIC CATALOG OF CURRENT CONDITIONS                                             X X X X   X X   X XX                             Capture early growing season conditions
     SECURE PLANTING CREW                                                                                          XX                               Contingent upon availability
     PLANT SHRUBS /FOCUS ON WILLOW-LINED OPEN WATER CHANNEL FEATURE                                                        X                        Contingent on plant stock, crew, weather
     INITIAL SEDGE, RUSH, & FORAGE SPECIES PLANTING IN SELECT AREAS                                                        XX X X                   Contingent on weather
     INITIAL BROADCAST SEEDING (SELECT EARLY SEASON AREAS NOT DISTURBED BY PLAN)                      X   X X X X X X X X              X            Contingent on contractor proposal
     CONTINUOUS MONITORING OF GROW-IN PERIOD                                                                   X     X    X X X X X X               Ongoing photo catalog; Continues in 2022
     END OF SEASON UPDATE REPORT WITH PHOTOS                                                                                                   XX   Combined earthwork and vegetation report


     REPLACEMENT OR FILL-IN PLANTING AND SEEDING AS NEEDED                                                                     X X X                continued thru end of 2021 growing season


     MONITORING OF HYDROLOGIC, BIOGEOCHEMICAL,                                                                                                      2021-22 site monitoring; photos; brief reports
       VEGETATION, & FAUNAL HABITAT WILL CONTINUE                                                                                                   Also monitor snow water equivalent, weather,
       WITH MINIMAL REMEDIAL MITIGATION EXPECTED                                                                                                    precipitation. Monitor ground-water levels;
       TO REACH ACCEPTABLE RECOVERY;                                                                                                                Monitor river flow and surface elevations
        ASSUME 2 GROWING SEASONS


Figure 11.             Detailed timeline schedule of activities (continued).




Kleinschmidt Associates                                                                                                                                                                                                    Page | 25
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                                                                                                                  March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 62 of 97



        REFERENCES
Chow, V.T. 1959. Open channel hydraulics. McGraw-Hill. New York, NY.

Lichvar, R.W., N.C. Melvin, M.L. Butterwick, and W.N. Kirchner. 2012. National wetland plant
     list indicator rating definitions. ERDC/CRREL TN-12-1. Engineer Research and
     Development Center, Hanover NH.

Lindsey, T. 2019. A brief history of the Witte fish ponds and hatchery. Unpublished report
     submitted to Department of Justice. August.

U.S. Geological Survey (USGS). 2018. StreamStats application available on the World Wide
      Web accessed February 8, 2018, at URL https://streamstats.usgs.gov/ss/.

Wisconsin Reed Canarygrass Management Working Group (WRCGMWG). 2009. Reed
     canarygrass (Phalaris arundinacea) management guide: Recommendations for
     landowners and restoration professionals. PUB-FR-428 2009.




Kleinschmidt Associates                                                               Page | 26
NAS/2219/Yaak River Floodplain Design Restoration Report                             March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 63 of 97




                                                           APPENDIX A
                                                100% Design Drawings




Kleinschmidt Associates                                              Appendix A
NAS/2219/Yaak River Floodplain Design Restoration Report             March 2021
    Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 64 of 97

YAAK RIVER FLOODPLAIN RESTORATION
   PROJECT OWNER PAUL BUNN
         100% DESIGN
                                  PLEASANT MEADOW
                              PARCEL ID 56471001201080000
                                     T35N R33W S2
                                23500 YAAK RIVER ROAD




                                NT A NA
                              MO

                               PAUL E.
                               DEVRIES
                                               EER
                      PRO




                              No. 61770 PE
                               L
                                                                     Resource
                                             IN
                         FE




                          SS I CE NS ED G                            Consultants, Inc.
                            I ONA L EN
                                    MAR 16, 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 65 of 97




                            NT A NA
                          MO

                           PAUL E.
                           DEVRIES
                                           EER
                  PRO




                          No. 61770 PE
                           L
                                                                 Resource
                                         IN
                     FE




                      SS I CE NS ED G                            Consultants, Inc.
                        I ONA L EN
                                MAR 16, 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 66 of 97




                            NT A NA
                          MO

                           PAUL E.
                           DEVRIES
                                           EER
                  PRO




                          No. 61770 PE
                           L
                                                                 Resource
                                         IN
                     FE




                      SS I CE NS ED G                            Consultants, Inc.
                        I ONA L EN
                                MAR 16, 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 67 of 97




                            NT A NA
                          MO

                           PAUL E.
                           DEVRIES
                                           EER
                  PRO




                          No. 61770 PE
                           L
                                                                 Resource
                                         IN
                     FE




                      SS I CE NS ED G                            Consultants, Inc.
                        I ONA L EN
                                MAR 16, 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 68 of 97




                            NT A NA
                          MO

                           PAUL E.
                           DEVRIES
                                           EER
                  PRO




                          No. 61770 PE
                           L
                                                                 Resource
                                         IN
                     FE




                      SS I CE NS ED G                            Consultants, Inc.
                        I ONA L EN
                                MAR 16, 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 69 of 97




                            NT A NA
                          MO

                           PAUL E.
                           DEVRIES
                                           EER
                  PRO




                          No. 61770 PE
                           L
                                                                 Resource
                                         IN
                     FE




                      SS I CE NS ED G                            Consultants, Inc.
                        I ONA L EN
                                MAR 16, 2021
Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 70 of 97




                            NT A NA
                          MO

                           PAUL E.
                           DEVRIES
                                           EER
                  PRO




                          No. 61770 PE
                           L
                                                                 Resource
                                         IN
                     FE




                      SS I CE NS ED G                            Consultants, Inc.
                        I ONA L EN
                                MAR 16, 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 71 of 97




                                                           APPENDIX B
                      T. Lindsey Report on Large Wood




Kleinschmidt Associates                                              Appendix B
NAS/2219/Yaak River Floodplain Design Restoration Report             March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 72 of 97



    General Observations of Yaak River Wetlands Wood Material Occurrences
As part of the Bunn site restoration design plan, proposed enhancements to the floodplain
wetland restoration have included the addition of large wood objects to create more diverse
and complex habitat. This memo serves to document various occurrences of wood types along
nearby areas in the Yaak River valley. Although no large wood was present on the Bunn site in
recent years (Figure B-1), creation of this component will be consistent with other similarly-
located wetlands.

Observation of satellite images, along with several select on-the-ground photos, provides
reasonable comparative examples to inform Bunn-site recommendations.




Figure B-1.    September 2012 satellite image. View is to the south from Bunn site, across
               river to opposite-side floodplain wetlands.




Kleinschmidt Associates                                                             Appendix B-1
NAS/2219/Yaak River Floodplain Design Restoration Report                             March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 73 of 97



SPREAD POND AREA
Reference locations (Figure B-2) in the Spread pond area include the pond itself; a seasonally
open water feature upstream, across the river; a higher flow regime meander bend upstream of
Spread pond; and a river-bank cut and adjacent wetland floodplain across the river and
immediately downstream of the Bunn site.




Figure B-2.    Reference image showing general Spread pond area immediately downstream
               from Bunn. View perspective is down-river, to the west. Image date, July 2014.




Kleinschmidt Associates                                                            Appendix B-2
NAS/2219/Yaak River Floodplain Design Restoration Report                            March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 74 of 97



Spread pond, located less than one mile downstream from Bunn site, is a good example of a
year-round open water feature. Viewing satellite images over several years, it appears that
there have been up to a dozen visible logs and large wood debris objects around the perimeter
of the open water (Figure B-3). Some of the logs are not firmly attached and float from time-to-
time as evidenced by the variable location of logs in sequential satellite images.




Figure B-3.    Spread pond, September 2014. Satellite image shows locations of several logs
               and wood debris scattered around the perimeter of this open-water feature.
               Viewing several images acquired in previous years, indicates that most logs are
               stationary, but some float and move seasonally.




Kleinschmidt Associates                                                             Appendix B-3
NAS/2219/Yaak River Floodplain Design Restoration Report                             March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 75 of 97



During a field inspection in late 2019, several photographs (Figures B-4 – B-6) were taken which
show the position of select logs at that time (including a recent tree-length blow-down with
limbs). At ground level there are partially submerged logs and wood pieces nestled in the
heavy brush which are not clearly visible on the satellite images.




Figure B-4.    Ground-level photograph of west-end of Spread pond. Encircled area displays
               two perimeter logs resting sub-parallel to open water edge. November 2019;
               view to south.




Kleinschmidt Associates                                                              Appendix B-4
NAS/2219/Yaak River Floodplain Design Restoration Report                              March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 76 of 97




Figure B-5.    South view of mid-Spread pond. Encircled wood material (mostly log pieces)
               around perimeter. November 2019.




Kleinschmidt Associates                                                           Appendix B-5
NAS/2219/Yaak River Floodplain Design Restoration Report                           March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 77 of 97



Figures B-4, B-5, and B-6 illustrate a number of woody objects, all located around the perimeter
of the open water Spread pond.




Figure B-6.    Up-valley, east view. Wood objects include logs and debris along opposite open
               water perimeter as well as oblique blow-downs along foreground edge. Note
               recent tree-length blow-down with limbs. November 2019.




Kleinschmidt Associates                                                              Appendix B-6
NAS/2219/Yaak River Floodplain Design Restoration Report                              March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 78 of 97



Across the river from Spread pond (see reference Figure B-2) is a seasonally open water area
that also contains a few scattered logs which appear to be blow-downs from the adjacent
hillside. A photo (Figure B-7) from the road on that side of the river illustrates the size and
relative position. Since the open-water areas do not receive amounts of surface water
sufficient to float and transport the logs, they are ordinarily perpendicular; or, at an oblique
angle to the hillside from which they fell.




Figure B-7.    Seasonally open water feature across river from Spread pond. View is down-
               river direction. Note scattered blow-down logs from the upland to the base of
               slope wetland. November 2019.




Kleinschmidt Associates                                                                 Appendix B-7
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 79 of 97



On the meander river bend, located just upstream of Spread pond, below the Mayo bridge
(Figure B-8), logs carried by the river during flood stage are shown to have lodged near the
head of two cut-off channels (A and B in Figure B-8). At the outer, downstream curve of the
bend, a cluster of river drift logs are shown strewn sub-parallel to the stream flood direction
(Figure B-8, C). One of the larger logs appears to have been rafted onto the floodplain at the
river bank; another, appears to have been carried into a seasonally open-water feature (D in
Figure B-8). Although these examples of large wood debris are transported in a higher gradient
flow regime and may not be expected on the elevated floodplain along the low-gradient
reaches which characterize the Bunn site, the size and orientation of wood may help in
considering the planform of channel-type material during restoration.




Figure B-8.    Various river-rafted logs shown (A, B, C, D) along portions of meander bend.
               July 2014 satellite image.




Kleinschmidt Associates                                                             Appendix B-8
NAS/2219/Yaak River Floodplain Design Restoration Report                             March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 80 of 97



Immediately upstream of the Mayo river-bridge; and, across the river, downstream of the Bunn
site, is a wetland floodplain connected to the river by a river-bank cut. Figure B-9, is a satellite
image illustrating semi-submerged, anchored logs along the Yaak River, submerged river
“lunker” logs, and a floodplain log lying across the bank channel cut.




Figure B-9.    July 2014 satellite reference image. Wetland floodplain is located immediately
               across, and downstream, of the Bunn site…indicated by Witte outlet
               annotation.




Kleinschmidt Associates                                                                 Appendix B-9
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 81 of 97



The photograph in Figure B-10 shows the river-bank cut and footbridge (annotated in Figure
B-9) across the river, downstream of the Bunn site.




Figure B-10. Southeast view from Yaak River Road shows river-bank channel cut and
             floodplain log. Late April 2019 photo was taken in higher river flow time before
             highest flood levels. Semi-submerged anchored river log is barely visible as a
             surface ripple on right, down-river.




Kleinschmidt Associates                                                          Appendix B-10
NAS/2219/Yaak River Floodplain Design Restoration Report                           March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 82 of 97



Figure B-11 is a zoomed photograph image taken from the Yaak River Road looking across the
river at the bank cut, channel, and seasonally open-water wetland. The photo displays a
“chunk” of wood debris in the bank-cut channel and a fallen log.




Figure B-11. April 23, 2019 photo illustrates two types of wood material on the floodplain.
             Wetland area is seasonally open water. Reference location shown in Figure 9.




Kleinschmidt Associates                                                          Appendix B-11
NAS/2219/Yaak River Floodplain Design Restoration Report                           March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 83 of 97



ELK POINT AREA
Elk Point, located less than two miles upstream from the Bunn site, is an excellent reference
site for wood material in a meadow/open-water channel wetland complex. The reference
satellite image (Figure B-12) shows the position of several large pieces of wood distributed
throughout several areas of the complex.




Figure B-12. Elk Point complex reference image. July 2013 down-river, west, is at top.




Kleinschmidt Associates                                                             Appendix B-12
NAS/2219/Yaak River Floodplain Design Restoration Report                              March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 84 of 97



Figure B-13 is a zoomed satellite image illustrating the size and position of a log located near
the head of the open-water channel feature.




Figure B-13. Encircled log on perimeter of open water is likely sourced from local blow-down
             from adjacent upland.




Kleinschmidt Associates                                                                Appendix B-13
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 85 of 97



The photo in Figure B-14 is a ground-level view toward the up-valley head of the Elk Pt open
water channel complex (Figure B-13) and provides an example of large wood material.




Figure B-14. November 2019 photo illustrates “floater-type” log oriented in long direction of
             open-water channel feature.




Kleinschmidt Associates                                                            Appendix B-14
NAS/2219/Yaak River Floodplain Design Restoration Report                             March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 86 of 97



Figure B-15 is a zoomed satellite image demonstrating fallen trees from the upland into the
open water channel feature. Broken pieces of these blow-down trees contribute log sources
and debris to the base-of-slope feature




Figure B-15. Lower end of Elk Point meadow/channel complex.




Kleinschmidt Associates                                                           Appendix B-15
NAS/2219/Yaak River Floodplain Design Restoration Report                            March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 87 of 97



The predominant wood source for the Elk Pt open-water channel feature is likely from broken
trees which are periodically blown down from the adjacent hillside. The photo in Figure B-16
illustrates several blow-downs along the middle reach (encircled area in Figure B-15) of the Elk
Point open water.




Figure B-16. November 2019 photograph along Elk Point meadow/channel complex. Log
             pieces from fallen upland trees create more complex habitat.




Kleinschmidt Associates                                                              Appendix B-16
NAS/2219/Yaak River Floodplain Design Restoration Report                               March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 88 of 97



The last four photos in Figures B-17 – B-20 are miscellaneous examples of other Yaak Valley
wood objects noted in the project photo library:




 Figure B-17. Wood debris near outlet of               Figure B-18. Large river drift log flood-
              Yaak Meadows subdivision                              rafted onto meadow above
              County park reserve semi-                             periodic flood channel. South
              permanent open-water                                  of Elk Pt complex.
              feature.




Kleinschmidt Associates                                                                Appendix B-17
NAS/2219/Yaak River Floodplain Design Restoration Report                                 March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 89 of 97




Figure B-19. Typical upland wet meadow. Blow-down trees into wetland.




Kleinschmidt Associates                                                 Appendix B-18
NAS/2219/Yaak River Floodplain Design Restoration Report                  March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 90 of 97




Figure B-20. River drift log from So. Fork Yaak River on streamside of So. Fork header pond
             berm. View up SFY River.




Kleinschmidt Associates                                                          Appendix B-19
NAS/2219/Yaak River Floodplain Design Restoration Report                           March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 91 of 97



SUMMARY OF OBSERVATIONS
Distribution of large wood objects within floodplains of the Yaak River are quite varied. In
general, the large meadow areas ordinarily contain broken tree-piece logs along the upland
boundary where wind-blown and lightening-strike trees have fallen into the meadow. In cases
where seasonally open-water areas develop within the wetland floodplain, these waters may
float some of the debris which then becomes foundered in various orientations. Year-round
open water features are shown to have a mix of floated wood pieces collecting sub-parallel and
along the perimeter of the open water; and also, oblique fallen trees (logs) from adjacent
uplands. The Yaak River itself is capable of transporting larger wood material, but these logs
ordinarily are blocked from entering the floodplains except at high flow flood cut-off channels.
The lower ends of flood channels may also collect out-flowing debris. The Bunn site prior to the
2013 excavation did not contain any large logs. This was likely due to the historical dredging
and maintenance of the Witte fish pond operations. Additionally, the original public road bed
and right-of-way in the 1920-30s was likely cleared of mature trees during construction and
maintenance. The Witte drainage ditch does not exhibit a flowing current capable of
transporting large debris into the meadow. Since the historical road right-of-way is now fairly
heavily in-grown with mature trees, this can be modeled as a source for the wetland floodplain
wood objects. Mature fir and spruce trees currently growing along the Witte-era elevated river
berm/levee are also good source models for the simulated scattered wood features.

CONCEPTUAL DISTRIBUTION OF WOOD MATERIALS: BUNN SITE
Utilizing observations of wood occurrences within the Yaak valley wetlands and floodplains, a
reasonable design to enhance the overall nature of the Bunn restoration plan can be envisioned
as shown in Figure B-21. This is a conceptual design and would be revised or augmented in the
field as the final grade and microtopography are completed. As shown it includes wood
material along the inlet channel; sub-parallel wood along the lower side of the open-water
channel; oblique tree logs lying partially submerged on the upland side of the surface waters;
simulated blow-down along the upland road bed; “stranded floaters” partially anchored on
select micro-topog mounds within the meadow; log material aligned sub-parallel with the
outlet swale; and perpendicular-to-oblique log-type objects along the re-graded Witte river-
berm. Smaller debris (not shown) could be placed in select areas based on final vegetation
cover.




Kleinschmidt Associates                                                            Appendix B-20
NAS/2219/Yaak River Floodplain Design Restoration Report                             March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 92 of 97




Figure B-21. Conceptual view of wood material distributed across restored Bunn site. This
             image was created with Microsoft Paint program utilizing the September 2012,
             satellite image as a background. The proposed upstream inlet channel is
             shown; along with, the open-water channel feature and outlet swale to the
             downstream river drainage notch.




Kleinschmidt Associates                                                        Appendix B-21
NAS/2219/Yaak River Floodplain Design Restoration Report                         March 2021
      Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 93 of 97




                                                           APPENDIX C
                   Monitoring Approach and Criteria




Kleinschmidt Associates                                              Appendix C
NAS/2219/Yaak River Floodplain Design Restoration Report             March 2021
 Table C-1. Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria and Recommended
            Contingency Measures.
                                                                                                                                        RECOMMENDED
     WATERS/                                       PROJECT STANDARDS,                                                                   FIRST RESPONSE
    WETLAND                                         IMPLEMENTATION                  MEASUREMENT                                          CONTINGENCY
    FUNCTION           PROJECT TARGETS                PROCEDURES                      METHODS                 SUCCESS CRITERIA             MEASURES
                   Enhance hydrologic           Excavate new inlet through     As-built topographic          Invert elevation         N/A ─ complete
                   connections between the      historic Witte levee near      survey                        matches design           specified grading
                   channel system and           upstream end of floodplain                                   (2845' navd88)
                   adjacent floodplain
                   waters/wetlands
                   Maintain historic standing   Lower previous outlet          Photographic                  Standing water           N/A – No Artificial
                   water in emergent            control elevation by           documentation at              gradually recedes in     Interference
                   meadow waters/wetlands       approximately 1 ft             established control points;   late spring/ summer      Recommended
                   in spring/summer; the                                       Documented elevation of
                   water should gradually                                      outlet channel hydraulic
                   recede in late spring and                                   control
                   summer
                   Restore wetlands             Scalp main berms to Elev       As-built topographic          Achieve design           N/A ─ complete
                   topography to average,       2845' and island berms to      survey and photographic       grades; Documented       specified grading
                   gently sloping grade         Elev 2844'                     documentation of              spatial variability in
 HYDROLOGIC
                   elevations; Establish                                       installed structures, plant   microtopography          See Plant Community
                   microtopographic             Fill Pond 3 and adjacent       survey (see below)            and plant species        contingency
                   complexity emulating         areas of floodplain to Elev                                                           measures below
                   conditions at nearby         2843.5'-2845'                                                Established Plant
                   reference sites prior to     Create complex                                               Community
                   excavation                   microtopography by:                                          resembling
                                                constructing randomly sized                                  ecological reference
                                                and distributed mounds to                                    sites
                                                Elev 2844'- 2845'
                                                Place large wood pieces
                                                across floodplain and around
                                                perimeter of restored area
                                                to emulate natural wood
                                                                                                                                                               Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 94 of 97




                                                transport and deposition
                                                processes

Kleinschmidt Associates                                                                                                                         Appendix C-1
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                                         March 2021
 Table C-1. Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria and Recommended
            Contingency Measures.
                                                                                                                                     RECOMMENDED
     WATERS/                                       PROJECT STANDARDS,                                                                FIRST RESPONSE
    WETLAND                                          IMPLEMENTATION                 MEASUREMENT                                       CONTINGENCY
    FUNCTION           PROJECT TARGETS                  PROCEDURES                     METHODS             SUCCESS CRITERIA             MEASURES
                   Restore subsurface low       Replace concentrated tephra    Photographic               Reduced rate of         N/A – Increase
                   transmissivity layer in      material as a layer in lower   documentation during       groundwater             groundwater
                   excavated pond 3 area        elevations of pond fill        construction               expression and          expression over
                                                                                                          seepage from Pond       historic levels may be
                                                                                                          3 footprint             beneficial for
                                                                                                                                  sustaining floodplain
                                                                                                                                  vegetation
                   Water quality suitable for   Aquatic life observed using    Visual observation, grab   Conditions similar to   Evaluate
                   amphibian habitat in         open water feature             samples of water           analogous open          effectiveness of
                   open water channel                                          temperature, pH,           water features in       groundwater source,
                   feature                                                     dissolved oxygen during    reach, supports         ensure adequate
                                                                               summer months              adjacent wet            water source
 BIO-                                                                                                     meadow conditions
 GEOCHEMICAL
                   Natural sedimentation        Fine sediment deposition       Photographic               Deposition observed     N/A – Reach scale
                   processes continue or are    observed after river           documentation of                                   process
                   enhanced by increased        backflow through outlet        sediment conditions
                   connectivity                 during periodic spring
                                                flooding
                                                                                                                                                           Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 95 of 97




Kleinschmidt Associates                                                                                                                     Appendix C-2
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                                     March 2021
                   Establish and maintain a     % vegetative cover of native     Field examination and        Best efforts result in   Replant areas if
                   mosaic of native forested,   plant species is ≥ 50 % after    photographs; qualitative     reasonable               necessary to meet
                   scrub-shrub, and             year 2, ≥75% after years 3       field surveys/mapping of     vegetation               success criteria; if
                   emergent wetland             and 4, and ≥90% by year 5        recovery zones, where        community similar        one species does not
                   vegetation to the                                             two methods of               to nearby reference      thrive, identify and
                   restored waters/wetland      Survival of plants installed     measurement will be          sites                    plant replacement
                   ecosystem                    >90% after Year 1, for each      implemented:                                          species; utilize
                                                species                          1. One permanent             Significant areas of     diverse seeding to
                   Preserve and protect                                          transect will be installed   the current              allow adaptable
                   select areas                 Invasive and noxious species     across center of             floodplain are           species to support
                   demonstrating current        shall be limited to ≤10% of      floodplain, including        retained as a natural    long-term
                   natural recovery of native   total canopy cover in years      western meadow area.         recovering base for      maintenance
                   vegetation                   3-5                              Point line plant             new wetland
                                                                                 community cover types        vegetation               If necessary, use a
                                                >50% of dominant plant           (emergent, scrub-shrub,      planting/seeding         combination of
                                                                                 forested) will be measured                            mechanical weed
                                                species across all strata are
                                                                                 along the entire length of                            control measures and
                                                rated FAC, FACW, or OBL by
                                                                                 the transect;                                         EPA approve
 PLANT                                          year 5
                                                                                 2. Three (3) individual                               herbicide treatments
 COMMUNITY
                                                                                 1/100 acre plots will be                              to control non-native
                                                No bare mineral soil areas
                                                                                 placed randomly within                                invasive or noxious
                                                will exceed 50 ft2
                                                                                 each planting zone type,                              weeds
                                                                                 and will include at least
                                                Avoid earthwork                  one of the mounds in the                              Earthwork
                                                disturbances over select         western area of the                                   construction
                                                areas of the floodplain; apply   floodplain. At each plot                              monitored in
                                                LEDPA principles to avoid        measure (a) plant stem                                progress; field level
                                                and minimize adverse effects     density, (b) number of                                revisions and
                                                                                 plant community strata,                               adaptive
                                                                                 (c) percent cover of                                  management if
                                                                                 native/non-native species,                            necessary to
                                                                                 and (d) detritus depth                                minimize impacts
                                                                                 Dominance test per
                                                                                 USACE’s 1987 Wetlands
                                                                                 Delineation Manual &
                                                                                                                                                                Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 96 of 97




                                                                                 Western Mountains
                                                                                 Regional Supplement


Kleinschmidt Associates                                                                                                                          Appendix C-3
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                                          March 2021
 Table C-1. Summary of Project Targets, Project Standards, Measurement Methods, Success Criteria and Recommended
            Contingency Measures.
                                                                                                                                      RECOMMENDED
     WATERS/                                       PROJECT STANDARDS,                                                                 FIRST RESPONSE
    WETLAND                                          IMPLEMENTATION                 MEASUREMENT                                        CONTINGENCY
    FUNCTION           PROJECT TARGETS                   PROCEDURES                     METHODS              SUCCESS CRITERIA            MEASURES
                   Emulate open water           Partially fill Pond 1 to       As-built topographic         Grading Standards      N/A ─ complete
                   areas, Plant community       approx. Elev 2840' with reed   survey, photographic         are met                specified grading and
                   structure, and faunal        canary grass, cover with       record from established                             large wood
                   habitat features found in    gravel armor layer, maintain   control points               Microtopographic       placement
                   reference system             water depth for aquatic        documenting conditions in    features and large
                   waters/wetlands within       habitat freeze protection;     Pond areas 1, 2, and 3       wood features are in   Use Plant Community
                   the Yaak River Watershed     add large wood pieces                                       place and              contingency
                                                                               Photographic                 functioning to add     measures as listed
                                                Fill Pond 3 and remainder of   records/documentation of     complexity to faunal   above
                   Establish and maintain a     floodplain to Elev 2844'-      log placement and            habitats
 FAUNAL            mosaic of native forested,                                  conditions
                                                2845'
 HABITAT/          scrub-shrub, and
 SUPPORT           emergent wetland             Place large wood pieces        Vegetation measures as in    Documented
                   vegetation to the            around restored area to        the Plant Community          Wildlife faunal
                   restored waters/wetland      emulate natural wood           section above                species uses of
                   ecosystem                    transport and deposition                                    diverse, complex
                                                processes                      Note faunal species use of   waters/wetlands
                                                                               the restoration area         areas within the
                                                Plant native species and                                    restoration area
                                                maintain vigor and survival
                                                as described in the Plant
                                                Community section above
                                                                                                                                                           Case 9:20-cv-00107-DLC-KLD Document 33 Filed 08/31/21 Page 97 of 97




Kleinschmidt Associates                                                                                                                     Appendix C-4
NAS/2219/Yaak River Floodplain Design Restoration Report                                                                                     March 2021
